Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 1 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

—— SHEET 1 PASE 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT CF GEORGIA
COLUMBUS DIVISION

RODRIGO ARREOLA, as parent of
Hector Arreola, Deceased, and
as Personal Representative
and Administrator of the
Estate of Hector Arreola,
CONCEPCION ARREOCLA, as parent
of Hector Arreola and 5.A.,
minor child of Hector Arreola
by next friend Jezreel Imee
Custodio,

Platnt tits,

CASE NoO.:
4:19-Cyv-00005-CDL

Ve

COLUMBUS, GEORGIA, CFFICER
MICHAEL AGUILAR, in his
individual and official
capacity, OFFICER BRIAN DUDLEY
in his individual and official
capacity, OFFICER AARON
EVRARD, in his individual and
official capacity, and
COLUMBUS POLICE DEPARTMENT
CHIEF OF POLICE RICHARD T.
BOREN, in his individual and
official capacity,

)
)
)
)
)
)
)
)
)
)
)
)
THE CONSOLIDATED GOVERNMENT OF}
)
)
)
)
)
)
)
)
)
)
Defendants. )

The deposition of SGT. JAMES BRAD BARNES,
taken by the Plaintiff, before Russell D.
Anderson, a Georgia Certified Court Reporter, at
Page, Scrantom, Sprouse, Tucker and Ford,
Attorneys, 3rd Floor, Synovus Building, Bay
Avenue, Columbus, Georgia, 31902 on the 19th of
August, 2019, beginning at 2:30 P.M.

— PAGE 2

 

 

APPEARANCES

FOR THE PLAINTIFF:
HON. MARE Post
3 Bradley Park Court, Suite F
Columbus, Georgia, 31904
mpost@markpostLlaw.com

FOR THE DEFENDANTS:
HON. TYLER CASHBAUGH
3rd Floor, Synovus Building
Bay Avenue
Columbus, Georgia, 31902
teashbaugh@psstti.com

RUSSELL DBD. ANDERSON, COURT REPORTER
P. 0. BOX 2572
COLUMBUS, GEORGIA 31902-2572
(706) 905-1759

 

—— PAGE 3

 

Dil SS. GO: & “Ul R re
STATE OF GEORGTA

COUNTY OF MUSCOGEE

Deposition of: SGT. JAMES BRAD BARNES

Pursuant to Article 8.B of the rules and
regulations of the Board of Court Reporting of
the Judicial Council of Georgia, I make the
following disclosure:

Ioam a Georgia Certified Court Reporter. I
am here as a sole practitioner of ANDERSON COURT
REPORTING.

ITowas contacted by the offices of the
Plaintiffs to provide court reporting services
for the deposition.

Iowill net be taking this deposition under
any contract that is prohibited by O.C.G.A.
15-14-37 (a) and (hb).

T have no contract / agreement to provide
reporting services with any party to the case,
any counsel in the case, or any reporter or
reporting agency from whom a referral might have
been made to cover this deposition. Io will
charge my usual and customary rates to all
parties in the case, and a financial discount
will net be given to any party to this
litigation.

, CCR# B-403

 

RUSSELL D. ANDERSON
Certified Court Reporter

OPTIONAL SIGNATURES:

Date:
Attorney for Plaintiff/Complainant

 

Date:

 

Attorney for Defendant/Respondent

 

—— PAGE 4

 

STIPULATIONS

IT IS STIPULATED AND AGREED, by and between
the parties through their respective counsel that
the deposition cf SGT. JAMES BRAD BARNES, may ke
taken before Russell D. Anderson, a Georgia
Certified Court Reporter, at the offices of Page,
Scrantom, Sprouse, Tucker and Ford, Synovus
Building, Bay Avenue, Columbus, Georgia, 31902, on
the 19th cf August, 2019, on or about 2:30 P.M.

IT IS STIPULATED AND AGREED, that the
signature and reading of the deposition by the
witness is not waived, the deposition to have the
same force and effect as if full compliance had
been had with all laws and rules of court relating
to the taking of depositions.

IT IS FURTHER STIPULATED AND AGREED, that it
shall not be necessary for any objections to be
made by counsel to any questions, except as to the
form of the question and that counsel for the
parties may make objections and assign grounds at
the time of trial, or at the time said deposition
is offered in evidence, or prior therete.

IT IS FURTHER STIPULATED AND AGREED, that
notice of filing of the deposition by the court
reporter is waived.

 

 

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 2

1
2
3
4
5
6
7
8

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

—— PAGE 6

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 2 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

 

PAGE 5
INDEX

PAGE

Examination by MS. Post .cceceeeeeeeees 7
INDEX OF EXHIBITS

BLATIEET E'S ERGOT “Tver wes oe sure aes oe = 49
Tabacco REDS CA vecee ecane one anazw cent one § 94
BLATIEIT ES ERHTOTE 3 mae wes be sare aes oe = 21
Tebadiovossbis sy REDE fl cee ecane ene anes euene one & a

 

 

D-E-P-0-$-I-T-I-0-N
SGT. JAMES BRAD BARNES
having been first duly sworn, testified
as follows:

MR. POST: This is Mark Post, I
represent Redrigo Arreola as the parent of
Hector Arreola, the deceased, and as the
personal representative and administrator of
the estate of Hector Arreola, Conception
Arreola, as parent of Hector Arreola, and
5.A., the miner child of Hector Arreola, by
next friend Jezreel Imee Custodio, as
Plaintiffs, in case number 4:19-CV-5-CDL in
the United States Court for the Middle
District Of Georgia, Columbus Division.

MR. CASHBAUGH: Sure. I'm Tyler
Cashbaugh here for the Defendants, the
Columbus Consolidated Government of
Columbus, Georgia, Officer Michael Aguilar
in his individual and official capacity,
Officer Brian Dudley in his individual and
official capacity, Officer Aaron Evrard, in
his individual and official capacity, and
Columbus Police Department, chief of police,
Richard T. Boren, in his individual and

—— PAGE 7

1
2
3
4
5
6
7
5

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

co amo Ee Ye hm RP

 

—— PAGE 6

 

official capacity, Defendants,
CROSS -EXAMINAT ION
BY MR. POST:

Q. Okay. So 1 know we've already met, but
my name is Mark Post as you know. Can you tell
us your name and your rank for the record,
please?

A. dames Brad Barnes. Currently I hold

the rank as sergeant fire medic for Columbus Fire
& EMS.

Q. Okay. And how long have you been with
the Columbus Fire & KMS?

A. November will be 13 years.

Q. Okay. And when we say Columbus Fire &
EMS, that's Columbus Consolidated Government is
who employs you, correct?

A. Yes, sir.

Q. They write your paychecks?

A. Yes, sir.

Q. Okay. Do you go by James or Brad?
A.

I go by Brad.
Q. Before we get into things today, I just
want to make sure you're feeling all right today;

 

 

you're clearheaded?

A. Oh, yeah.

Q. You know of course, a deposition is
just the same as giving testimony in court before
a jury, right?

A. Yes, Slr.

Q. Okay. You're not under the influence
of any drugs er alcohol obviously, right?

A. No, sir.

Q. Okay. And sometimes my voice might

drift off a little bit, especially when I'm tired
or we get tired. If you don't understand what
I'm saying just ask me to repeat it, ask me to
speak up or if it's a compound question ask me to
rephrase it, okay?

A. Yes, Slr.
Q Where do you live?
A I currently live in Hamilton, Georgia.
QO. Rent or own?
A. Own.
Q. How long have you lived in Harris
County?

A. I just bought this house in May of this
year.

Q. Are you married?

A. Wo, sir.

Q. Any prior marriages?

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 3

oOo sm oO Se ww hm Fe

ee ee
i WM Fr Oke Oa mR Oe whe oko

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 10

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 3 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 3

 

A. No, sir.

Q. Any children?

A. I have one on the way, will be here
October 28th.

Q. Congratulations.

A. Thank you.
Q. Are you and the child's mother still
together?

A. Oh, yes, sir.

0. And what is her name?

A. Alexis Paul.

0. Does she live in Hamilton too?

A. Yes, sir.

O. What is Ms. Paul, Alexis Paul's
occupation?

A. She's an LPN for New Horizon's.

Q. How long has she worked there?

A. Well, I think she might have worked
there maybe -- she went back like, I guess she's
worked for New Horizon's for about a year, a
little over a year and then she went back to a
doctor, closed the practice there, went to a
different practice, now she’s back with New
Horizon’s. So you might as well say on and off
50 she took a job with

for a couple of years.

 

the doctor and he moved and then the practice I
guess didn't work out as they planned, so she
went back to New Horizon's. And also for the
record, she might go by Jackson her last name, if
case you do, you know, look anything up it for
her, you know.

0. Okay.

A. Secause she was married and she never
got it changed but, you know.

QO,  J-A-C-K-S-0-N?

A, YS TT:

0. Okay. And prior to her working at New
Horizon's and then the doctor's office for a
period of time, what did she do before that?

A. She was a -- I know she's worked at St.
Francis and I quess what would be now Piedmont,
their hospitals. And a couple of dermatology
doctor's offices, but I'm not, you know, sure of
the names. Nurses are almost like contractors.

®. Where do y'all go to church?

A. JT mean, we just kind of bounce around a
little bit trying to find our way. Since we
moved out there we're just trying to find our
way.

Q. What denomination would you say you are

—— PAGE 11

1
2
3
4
5
6
7
5

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

co amo Ee Ye hm RP

 

 

mainly?
A. Baptist, Christian.

MR. CASHRAUGH: Brad, let me just say
he's not trying to pry into your past too
mich, he just -- if this thing ever gets to
a jury he don't want your baby's mother
sitting on the jury panel, people that go to
church with you or anybody like that. So

he's not trying to --
THE WITNESS: Gotcha.
MR. CASHBAUGH: So he's not trying to
be rude or anything like that.
THE WITNESS: Gotcha.
MR. CASHBAUGH: I should have explained
that to you earlier.
MR. POST: That's fine.
BY MR. POST:
Q. And that's exactly right. Where do you
-- well, where do your mom and dad live?
A. Dad lives here in Columbus and my mom
lives is Hartford, Alabama.

Q. Did you grow up in Columbus?
A. Pretty much here and Talbot County or
Talbotton, Georgia.

 

 

Q. Where did you go the high school?
— PAGE 12

A. Shaw High School. And then I was home
schooled for about a year and a half at the end.
I got hurt playing baseball and it was just I was
missing too many days.

Q. Where in Talbot County did you live?

A. It was off Highway 208, right outside
the Talbotten City limits.

Q. When did you move from Talbot County?

A. I think "98.

Q. What grade were you in then or how old
were you?

A. Eight grade going into ninth. We moved
to go -- for me to go to Shaw High School.

Q. Do you have any brothers or sisters?

A. No, sir.

Q. What 1s your dad's cccupation?

A. He's retired. He worked for -- not
Columbus Fire & EMS, but the Columbus
Consolidated Government, toa,

QO. What did he do for them?

A. He was a correctional officer.

Q. At the jail or at the Muscogee County
Prison or?

A. I think years ago he worked with the
prison but he retired from -- yeah, I think he

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 4

oOo sm oO Se ww hm Fe

ee ee
i WM Fr Oke Oa mR Oe whe oko

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 14

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 4 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 13

 

started in like '96 and did almost 20 years at
the civic center. He's a -- I guess being a
correctional officer, he was able to bring
prisoners down there to help work, so he was like
the facility foreman I guess you could say at the
same time.

Q. When did he retire, roughly?

A. This is 2019, I think it was around
2015, 2016, somewhere between there. He's only
been retired a few years.

Q. What church did you go to growing up?
Was there any one that you attended mostly?

A. Mainly I would say off and on Cascade
Hills would probably be the longest tenure.

Q. Once you graduated from high school and
got your diploma -- or what was it a diploma or
GED?

A. Diploma.

Q. Okay. Once you got your diploma what
sort of education did you have after that?

A. I went te Columbus Tech. I didn't
finish my associate's, I was -- I got on the Fire

Department during that time and I just kind of
schooled there schools.
went my cwn route,

That took precedent so I
I guess if you want to say.

 

 

®. Was that the last formal education you
had, other than preparing to be a EMT?

A. ‘Yes, sir.

Q. Tell me about your preparation to
-- well, when did you start working for the
Columbus Fire & EMS Department?

A. 2006,

®. And what was your job when you started
with them?

A. They hire you as fireman first and then
you have to go to EMT school. Once you get ont
of there and you pass your boards, you become a
firefighter EMT.

Q. When did you get done with that?

A. 2007,

®. So you became a EMT in 2007; 1s that
correct?

A. Yes, sir. I went to paramedic school
in, let's see, I think it was the end of 2009 and
graduated or passed my boards in 2012'1ish.

0). So you've been a paramedic since 2012
or so?

A. ‘Yes, sir.

®. Do you plan to remain as a paramedic
for the foreseeable future or do you have other

1
2
3
4
5
6
7
5

 

—— PAGE 15

plans?

A. Yes, sir.

0. Which one?

A. Jmean, I am -- obviously with Fire
Department you can't go any farther than EMS on
EMS side.

Q. Right.

A. I've considered doing nursing but I

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

co amo Ee Ye hm RP

 

haven't made my mind up yet.

Q. When did you make sergeant?

A. duly of last year, 2018.

Q. Where were you employed before you
became a firefighter?

A. For the longest tenure I was employed
at Winn Dixie.

Q. How long did you work for them,
roughly?

A. Sixteen till 22, so six years, seven
years, something like that. Six or seven years.

Q. What did you do for them?

A. Anything from stocking to assistant
store manager.

Q. Of course, your heard the names of some
ot the police officers that have been named in

 

 

this lawsuit when we started, correct?
—— PAGE 16

A. Yes, Slr.

Q. Are you friends with Officer Brian
Dudley?

A. No, sir.

Q. Do you socialize with him or know him
in any fashion other than through the Police
Department?

A. Wo, sir.

Q. Do you know Aaron Evrard, Officer Aaron
Evrard?

A. No, sir.

Q. Okay. Do you know Officer Michael
Aguilar, other than having met them responding to
the scene of an emergency?

A. No, sir.

Q. The same question with regards to
Officer Ronnie Oaks?

A. Wo, sir.

Q. Are there any officers at the Columbus
Police Department that you actually do socialize
with or that you're friends with?

A.  Nobedy that I hangout with or do
anything off duty with.

Q. Is there any Columbus Police Department
officer that you would say that you know better

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 5

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 18

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 5 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 17

 

than the other ones?

A. mean, other than seeing them at the
hospital or whatnot, I probably talk to Garrett
Glover more than I de anybody, that I see.

®.  G-L-O-V-E-R, correct?

A. Yes, sir.

Q. And you said Gary?

A. Garrett.

Q. Garrett, okay. Who are you closes to
at the Fire Department or the paramedic service?
I know it's all one thing, but.

A. Do you mean like --

Q. As far as being friends, socializing
with, that sort of thing?

A. I would say Daniel Macon.

0. Is he a fireman?

A. He's a training chief. It would just
be -- the only two I talk to all the time would
just really be him or another sergeant named Matt
Burnett and that's it really.

QO.  8-U-R-N-E-T-T?

A. Yes, sir.
Q. Daniel Macon from Harris County?
A. Yes, sir.
Q. Where is Sergeant Burnett from?

 

A. I know it's Smiths Station but I'm not
sure 1f it's like the Russell County or the
-- what version I guess.

Q. Okay. I'm going to go -- well, let me
ask you this. Where are you assigned right now
as far as stations?

A. I'm station 1, B squad.

0. At B squad?

A. ‘Yes, sir.
squad.

Q. What is your shift right now?

A. Like which one or like we do 24 on, 48
I'm currently on B shift.

0. Which days do B shift cover?

A. We do -- we work one day off, two so it
just varies. Like I got off this morning so.
They do -- yeah like a 24 hours so.

0. So Station 1 is downtown on 2nd Avenue,
correct?

A. Second and -- 10th Street and 2nd
Avenue.

Q. And approximately what area does
Station 1 cover? I know that's a broad question
buk ==

A. Yeah, because the engine and the ladder

They do an A, B and aC

off.

—— PAGE 19

eam oe we Bh Fe

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

co amo Ee Ye hm RP

 

— PAGE 20

 

truck themself have a certain territory that
usually ends right where Talbotton Road hits
Veteran's, right in that area. And all of the
way to Victory Drive and then 10th Avenue going,
what would that be east. But the ambulances they
can go anywhere. They don't really have -- they
have the same territory as the engine and the
ladder truck but when push come to shove and
trucks are out on calls, they can go anywhere.
You could run all over the city.

Q. Okay. Do you have a call sign? Like
Medic 1, Medic 2?
A. Yeah. It would just be Medic 1, all of

Station | is what would be kngine 1, Ladder 1,
Medic 1. We also have a battalion chief and it
would be Battalion 1.

Q. Okay. I know that the Columbus Police
Department has sectors A, B and C as far as radio
traffic. Do you all have something similar or do
you monitor Columbus Police Department
frequencies or how does that work?

A. I think our radios, we have the same
type they de. We could pretty much -- certain

radios are possibly can hear anything but we only
monitor what would be fire dispatch and EMS

 

 

dispatch. The only other things that go along,
they coincide with those channels would be like
your -- we have we have three Tac channels, like
we Call them Fire Tac 1, 2? and 3. And also
you've got the -- so you can do radio
transmissions to the hospitals.

Q. And that's a separate channel or is
that a --

A. Yes. It kind of -- the Fire Tac
channels go off fire dispatch and if you swap to
EMS the one that goes to Piedmont, Northside and
Midtown and St. Francis are all the EMS dispatch.
But they have the capabilities of, you know, we
have multiple different channels but those are
the ones we -- we're always on, we have to be on.

Q. Okay. And just so I understand, you
have fire dispatch and EMT or EMS dispatch?

A. Yes, Slr.

Q. Is that Just one channel?

A. Well, they're separate channels. You
have to -- it's like if you're on the engine and
the ladder truck or even a battalion chief, we
are always on fire dispatch. For the ambulance,
they're always on the EMS dispatch. But the
stations, the radios they pick up both of them

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 6

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 22

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 6 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 21

 

they're constantly running no matter what you
have got going on.

Q. So EMS has it's own dispatch channel
then?

A. Yes, sir.

Q. Did you bring anything with you today
in response to the subpoena duces tecum? Just
Deposition Notice.

MR. POST: I'm going to mark these as

Plaintiff's 3 and Plaintiff's 4.

BY MR. POST:

Q. I see what you have brought what I've
marked as Plaintiff's 3, which is a Pre Hospital
Care Report. That is the way it is titled and it
appears to seven pages; is that correct?

A. Yes, sir.

Q. And in Plaintiff's 4, on the first page
it says ImageTrend at the top and it says pages
1, 2, 3 and 4. At the bottom of each page the
pages are numbered. Would you tell us what that
is? What this -- these documents are in
Plaintiff's 4?

A. This looks like the fire side. So when

we put in our calls the EMS has their own side of
ImageTrend.

ImageTrend is like our

 

documentation, I guess program that we use. So
that right there that says patient care reports,
the EMS side, and this right here, each time the
fire truck goes on a call they have to put their
own, like what they call a NFIRS reports, the
fire side report. It's basically the fire side.
It's N-F-I-R-S and it's basically just the
documentation that the engine or ladder truck
that came with you. Every single call that you
go on on the fire truck, you usually have to put
one of these in. It's just showing their times,
maybe what they -- not so much when they go with
like the city ambulance, not so much what they
did, but mainly the times, personnel that are on
the truck, stuff like that.

. Okay. And somebody on the ladder truck
would prepare Plaintiff's Exhibit 4; 1s that
right?

A. Whichever truck goes with you on the
call, they are the ones that would put this
-- what would be their side in.

Q. Okay. And on January 9th of 2017 when
you responded to 760 Moss Drive and actually 747
Moss Drive, do you remember who was on the ladder
truck with you that day?

eam oe we Bh Fe

 

—— PAGE 23

A. I don't remember names, but if I'm
looking on here it tells you exactly who was on
there.

Q. Okay.

A. On the page 4.

Q. Okay. Would that help you refresh your
recollection?

A. Somewhat, yes, sir. I mean --

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

co amo Ee Ye hm RP

 

Q. Who was with you on the ladder truck?

A. I think this is Engine 8 that came and
it says William Elrod, Chad Jones, Martin Rogers,
and a Frederick Sherred.

Q. Okay. And as I recall somebody got in
the back with you and EMT Bush, Aaron Bush and
assisted you on the way to The Medical Center; is
that right?

A. Yes, sir.

Q. Do you remember which one of those that
you just named that was in the back with you?

A. Aaron Bush came off -- on the
ambulance, we ride together. I de not remember
who got back there and was helping us. I know we
had somebody driving us, I don't know which one
drove the ambulance to the hospital. And I don't

 

 

know if I even had one of them get back there to
—— PAGE 24
be honest with you. I know Aaron was definitely
back there with me.
Q. Okay. Now, I want to --
MR. POST: Let's go off the record for
a second,
OFF THE RECORD.
ON THE RECORD.
MR. POST: Back on the record.
BY MR. POST:
Q. All right. You're still under oath
obviously.

A. Yes, Slr.

Q. And in front of you is Plaintiff's
Exhibit 3, which is a document that you brought
with you today. And take a look at it for a
minute.

A, (Examines exhibit.

Q. I see on the first page there is a
narrative. Did you write this narrative in
Plaintiff's Exhibit 3 there on the front page?

A. Yes, Slr.

Q. Okay. One of the things I was
wondering about or that I wonder about is this
initial sentence where if says upon arrival EMS
found a 30 year old male sitting on the ground in

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 7

oOo sm oO Se ww hm Fe

ee ee
i WM Fr Oke Oa mR Oe whe oko

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 26

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 7 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 25

 

front of a residence in bilateral leg cuffs and
handcuffs with CPD officers. Actually the second
sentence, the patient was conscious, alert but
not speaking. What did you mean by alert?

A, He was just conscious and what would be
like alert. to just sitting there staring like,
you know, he's not unconscious, he's not, you
know, he's just --

Q. Basically not --

A, -- sitting there alert but, you know, I
hadn't made it -- at that point in time had not
made it a point to start like asking him
questions or anything. But he was sitting there
just like me and you would be for instance so.

Q. Okay. All right. So basically you
mean he was -- he had his eyes open and he was
breathing basically; is that what you're saying?

A. Yes, sir.

Q. And you also noted that each of his
eyes was very sluggish; is that right?

A. Yes, sir.

Q. And when it says Medic 1 called Engine
8 to the scene; would that be you making the call
or?

A. Yes, sir.

 

 

®. And a portion of this where it says
vitals, initially NPOC; what does that mean?

A. Position of comfort.

Q. Explain that to me.

A. Usually position of comfort is usually
sitting like with your feet straight out and we
have the back up, like sitting in like the
sitting position in a chair for instance, but
with your feet on the bed.

®. And in this particular case did you do
any vitals in the yard of 747 Moss Drive or are
you referring to the back of the ambulance?

A. I didn't do anything currently when we
were -- he was sitting in the yard, I walked up.
They were just -- me and the cops had
conversation and I said well, I'll pretty much
take him to the hospital. We got the stretcher,
put him to stretcher. As soon as we got to the
truck we started getting vital signs, which would
be blood sugar, you know, cardiac monitor and
stuff like that.

Because if I remember correctly it was
extremely -- I wouldn't say extremely cold, but
it was cold out there.

®. And on down the page here under R,

eam oe we Bh Fe

 

—— PAGE 27
patient remained in a possible PEA rhythm,
unconscious and unresponsive; what did PEA mean?

A. Pulseless electrical activity.

0 Pulseless?

A. Yes, sir.

Q. Okay. Without a pulse then?

A Yes, sir.

QO. Where did this address 5201 Litchfield

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

co amo Ee Ye hm RP

 

— PAGE 28

Road come from at the top of that page?

A. To be honest, I don't know. I assume
that it came off an ID or maybe something they
had on file. To be honest I'm not sure. That's
the only places we would have got something like
that.

Q. According te page 2 it appears that at
5:40 A.M., on January the 8th of 2017 you did an
assessment exam; is that correct?

A. Yes, sir.

Q. Where did that take place?

A. Those are usually like upon like
arrival you get some of the assessment by looking
at the individual, about what you see and then
what you see in the truck, depending on how the
lighting is, so it just depends.

QO. So this 5:40 time is not when all of

 

 

this happened; 1s the that what you're saying?
All of this assessment that's written here?

A. Well, yes. I mean, what I'm saying is
a lot of this, like if I'm talking to him or I'm
looking at his eyes or whatnot, a lot of this I
can get. It's just your basic assessment of an
individual when you're looking at them like. But
the only way that I could get like your breath
sounds and whatnot would to -- that means I
started the assessment then, and then once I got
to the truck IT can get the breath sounds and
whatnot. So I can't put like multiple times for
that portion of the assessment, the only -- the
program only allows one time.

Q. Okay.

A. Oe

Q. So essentially in the yard you would
have been able to get the mental status and note
that he's incoherent; is that accurate?

A. Just from like from the options they
give you available for like your mental status
just, you know, looking at the individual, not
talking at all but making noises and whatnot. 50
he's not coherent to at least what is going on
because he -- I wouldn't say like the normal

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 8

oOo sm oO Se ww hm Fe

ee ee
i WM Fr Oke Oa mR Oe whe oko

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 30

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 8 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 23

 

person, like with people talking or he would say
something to me, especially when I spoke to him.
But there was nothing, like he didn't say
anything to me.

Q. And so Hector Arreola did not say a
word to you and you assessed him as incoherent
there in the yard, correct?

A. Yeah. He didn't say anything to me.

Q. Okay. And you assessed him as
incoherent in the yard; is that right?

A. Yes, sir.

Q. Okay. The next one on this page, neuro
aphasic, is what it says, what does that mean?

A, Not speaking, not -- I mean, not saying
anything to me, unable to speak.

Q. Okay. And that was in the yard as well
at 747 Moss Drive, correct?

A. Yes, sir.

QO. Okay. Eyes, the right eye fixed/non
reactive, sluggish; and where did you get that
assessment?

A. When I -- the only options like I said,

that are available, like I say, if you have your

own program or this program is -- would be it all
goes together so sluggish is in there, at the

 

time you could only see like between what two
flashlights would be or our lights. So they
weren't like, they were real slow to reacting, I
guess what would be sluggish.

®. And my question is where did you notice
that first, was that in the yard?

A. ‘Yes, sir.

®. Okay. And that would have been the
right eye and the left eye, correct?

A. ‘Yes, sir.

Q. Okay. You note skin was normal?

A. At the time.

0. The head and face was normal, the neck
was normal. Of course, there was a cut on his
head. Did you see that once he was in the back
of the ambulance?

A. At the time you really couldn't see
nothing out there, and a lot of times this right
here it doesn't give you a lot of options. There
was like a gash on the side of the head or
something like that, so I noticed that once you
could get him in the light we could actually see
something.

0. Okay.
lung assessment?

When did you do the chest and

eam oe we Bh Fe

 

—— PAGE 31
A. It would have been in the truck.
Q. Okay. The heart assessment?
A. Yes, sir.
QO. That was in the truck as well?
A. Yes, sir.
Q. Okay. And those occurred before he
went into cardiac arrest?
A. Yes, sir.

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

co amo Ee Ye hm RP

 

—— PAGE 32

QO. What is LUQ mean?

A. Like lower left quadrant, like right
upper quadrant. Yeah, upper and lower pretty
much. Usually we describe the abdominal area,
like this I guess area. So when we're moving or
pressing on him or moving him or whatnot, you
know, there is nothing obvious, you know, that we
found. We don't -- we're not an x-ray machine or
anything but there is nothing obvious of what we
Saw, you know.

Q. What about GU, what does that mean?

A. It's just like your -- kind of like
your -- well, how can you put it. It's like your
GI type thing, just from what we know normal. I
mean, we don't do anything like past medical
history at the time so.

Q. Okay. Thoracic you noted as normal?

 

 

A. Yes, sir. At the time, yes, Sir.

QO. Lumbar extremities, lumbar was normal
but extremities you noted on the upper right was
abnormal CMS; what does that mean?

A. It's just like your motor sensory, like
meving them around and whatnot. Like if I was to
grab your hand and say squeeze, you would do what
I say or if youn could or couldn't depending on
like where -- I wouldn't say mentally, but if
you're able to physically do it. And at the
time, you know, he was not responding to a lot of
things that I was saying so obviously I could not
get, you know, like he would do that or, you
know, tell me, you know, I could feel this or I
could feel that. So at the time it would be
abnormal at the time.

Q. Okay. So and that was that way in the
yard at 747 Moss Avenue, correct?

A. Yeah, that was once we got him up and I
got him in the truck, that's when I'm like trying
to, you know, get a 100 percent head to toe
trying to -- because I can actually put my eyes
on him. I could see him out there, but, you
know, it's not like light like we're sitting
right here, you know. It's -- it was basically

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 3

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 34

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 9 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 33

 

like it's 5:00 in the morning, whether it had
been streetlights or lights coming from a house
or flashlights so.

Q. Okay. And did you have a flashlight?

A. I don't think I -- my partner might
have had a flashlight, but I don't think IT had a
flashlight. JI think -- I'm not sure how many
officers were out there, but I think everybody
out there had a flashlight it seemed like.

Q. And tell me again what CMS stands for?

A. It's like circular motor sensory. Like
a lot of times your pulse, you're able to move
your fingers, can you feel this. You know, if I
pinch your finger, not that you have to pinch a
finger, but can you Teel me touching your
fingers, you know, stuff like that.

Q. Okay. And on down that page I see 5:51
it says blood pressure was zero. Do you see
where I'm looking at?

A. Yes, sir.

Q. Okay. And at 5:51 A.M., is that the

first blood pressure that you took?
A. JI think what had been going on, just

from -- like I said, these programs you can only

enter certain stuff the way it is.

I had been

 

trying to get a blood pressure, trying to get a
blood pressure, trying to get a blood pressure.
The monitor would not pick anything up, like it's
an automatic. You set it on a timer or you could
just keep hitting the button trying to get one.
I was trying to figure everything out because of
the situation that we were in, I was trying to
get a blood pressure, couldn't get one. As soon
as I got him in the truck we had been trying to
get a blood pressure and it wouldn't pick up. It
doesn't mean that he don't have one at the time,
it just means they couldn't find one, it may have
been super low. And so I know I moved to get one
manually and I couldn't hear one, so and that's
when we noticed like everything escalated into
what would be like be cardiac arrest or
respiratory arrest so.

). Okay. So did you get a -- try to get a
blood pressure out in the yard?

A. No, sir. He was sitting on the ground,
I didn't try to get a blood pressure then at all,
we went and got the stretcher because we were
right at the end of the driveway. Put him on the
stretcher, got him in the truck. I mean, it's
freezing outside, I'm not exactly sure what the

—— PAGE 35

eam oe we Bh Fe

BO MO MO MD me FE RE RE Re EE RY Pe pt pe
te Oo MP Pe Die we a mM Oe YM Pe Oke

25

 

 

temperature was, but I remember it being cold, so
I'm like well, I'll get him in the truck and I
can actually figure out exactly what's going on.

Q. Okay. And you didn't take a pulse or
put him on the oxygen or anything else in the
yard; is that correct?

A. J didn't put him on oxygen. At the
time he was sitting there like obviously he would
be breathing and whatnot, so I knew at the time
-- I cannot remember if I felt for a radial pulse
or whatnot, or my partner did at the time. I
cannot remember, but I knew, you know, once I got
him if the truck and had put him on the cardiac
moniter it was -- I can't remember the rate at
the time, but he definitely had a pulse at the
time.

Q. Okay. When I see 115 here as the pulse
at 5:51, was that the first pulse that you took
and got a pulse?

A. I'm pretty sure that -- yeah, I'm
pretty sure. If it's on that first line, yes,
sa,

Q. Okay. So that's the first one?

MR. CASHBAUGH: Object to form. I[

 

 

think he already answered that, he probably
—— PAGE 36

tried to at some point earlier, but that's

the first time the machine read.
BY MR. POST:

Q. Let me go back then. This pulse of
115, did you get that using a machine or did you
get that manually?

A. I -- it had to be definitely I would
assume that 115 would be on the machine. Because

once they said -- we were talking to him and I
was well, we just need to get him to the
hospital, we need to put him on the stretcher and
got him to the truck, that way we can actually
see everything and so it would more than likely
be off the machine or pulse ox or which is all
machines to get pulses.

Q. Pulse ox, you mean pulse oximeter, is
that what you're saying?

A. Yes, Slr.

Q. Okay.

A. The cardiac monitor has a combination,
it does both. It will pick up like strictly your
heart if you want 1t to, or you can put him on a
pulse ox and it will show the pulse and your 02
sat or respiratory, you know.

Q. GCS, Glasgow Coma Scale, what does that

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 10

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 38

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 10 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 37

 

mean?

A. It's checking for like basically your
alertness. There is different levels, like did
you respond to verbal, did you respond to me
talking to you, did, you know, was your eyes
responding to everything around, did they only
respond to verbal. Are you moving like normal,
are you moving your hands or feet like normal.
Verbal wise, are you talking normal Tor an
appropriate age. They do one for kids, they one

Q. Well, let me -- you can keep answering
if you want to, but I want to ask you
specifically how you came up with a seven at
Hrol?

A. To be honest with you, I don't -- I
don't have the whole scale in front cf me to be
honest with you, so I don't know exactly.
Because if you took a seven and then you put a
seven next to the scale you know exactly what I
put. And TI don't know exactly, I don't have the

scale in front of me sca.

Q. So you actually came up with this after
you had delivered him to The Medical Center; is
that right?

 

 

A. No, sir. No, this is all -- you get
this kind of stuff like when you're -- he's right
there in the back ef the truck. $0 some of it
you can get like if you're looking at them
because obviously if you're like sir, sir,
and they're not responding so.

®. You're not writing this down as you're
working on him, are you?

A. What do you mean?

. To take notes so you remember when you
prepare the report?

A. No, sir.

Q. Okay. So the report wasn't prepared
until after you got back to the station, correct?

A. No, sir. That's done at the hospital.

0. At the hospital, okay. What dees -- I
see patient position, Fowlers, what does that
mean?

A. Sometimes it's like a -- you have got a
semi Fowlers which is kind of like all the way up
to kind of almost like sitting straight up to
like your Fowler's position which is kind of like
almost at a 90 degree angle or maybe a little bit
less than a 90 degree angle. So you're not
sitting straight up and down but you're a little

sir,

 

—— PAGE 39

bit, you know, at what they call an angle because
a lot of people can't sit like straight up and
down.

Q. Does that mean in the ambulance sitting
that way?

A. On the stretcher.

QO. On the stretcher.

A. west. str.

eam oe we Bh Fe

MOM Bh mS FE EE RE RE RY RE PY FE Pe
WMH OoO DIM Oe WM Oto

24

25

co amo Ee Ye hm RP

 

Q. Okay. And I see limb, it says left
arm, why do you note the limb in that spot?

A. I'm not sure to be honest with you. We
didn't change programs, we've updated the
program. I'm not sure if that part right there
was asking me like where I got the blood sugar or
what it's asking to be honest with you.

Q. Okay. So what does -- just before
that, what does BG and RTS stand for, those
columns?

A. Like your BG should be your blood

 

 

glucose and to be honest with you, I'm not
exactly remembering what the RTS is on this
program.

Q. So Hector Arreola's blocd glucose at
5:50 A.M., was 85, correct?

A. Yes, sir.

—— PAGE 40

Q. And in SERVICES on two quality, that
colum, it says I guess that's stands for room
alr; is that correct?

A. Yes, Slr.

QO. What does that mean?

A. It just means if I was able to get an
O2 stat like on your Tinger you weren't on any
kind of oxygen at the time. But like an nasal

cannula or breather or anything.

Q. So when you got this pulse of 115 he
was not on oxygen, correct?

A. At that time he was not.

Q. And 12 respirations at that time; is
that correct?

A. Yes, sir. And sometimes like your SBO2
level, depending on like what your finger temp is
or whatnot, sometimes those are extra sensitive
to temperature of your fingers or -- it don't
matter what finger you use, sometimes they're
sensitive to that. So at the time -- when I was
putting this in, it might not have been picking
up at the time, so I don't know it varies.

Q. Okay. I'm seeing at 5:48 is when you
started the blocd sugar analysis; is that
correct, blood glucose analysis?

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 11

oOo sm oO Se ww hm Fe

1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 42

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 11 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 41

 

A. Yes, sir.

Q. So that's the first thing you did when
you were in the back --

A. Oh, yes, sir.

0. -- of the truck?

A. Yes, sir.

0. Or the ambulance?

A. Yes, sir. It's just there is
look down here I try to put a time line.
to put a time line on things that I was
get done. So you kind of -- on here is the first
set, like the first like patient vitals I was
able to put, so I plug it into the blood glucose
per se.

Q. Okay. So this list, is this the order
that you performed these particular acts?

A. It's like I said, depending on this
program it's everything that I did. So I can't
tell you like if the, you know, if we didn't put
at C collar on right after the blood glucose,
because I'm not the only set of hands back there.
50 it's not Just me. But obviously I'm the

-- 1f you
Trying
trying to

highest level so I have to do the report. So
like I said, I'm not sure like, you know, if
Aaron put the AKD on, or Aaron put the C collar

 

on, so you're basically you're doing -- you're
doing -- you're putting in here everything that
you did while you're in the back of the ambulance
or on the way to the hospital, whichever one you

want to say.
Q. Okay. Going over to page 3.
A. Okay.

®. At the bottom it appears that you noted
abrasions and a laceration and seft tissue
swelling and bruising to Hector Arreola's head on
January the 9th of 2017; 1s that correct?

A. ‘Yes, sir.

®. And on his face you noted abrasions and
a laceration as well, correct?

A. ‘Yes, sir.

®. And on page 4, it indicates that on his
face you also saw soft tissue swelling and
bruising; is that what you saw?

A. Yeah. It's a -- like I said with these
programs they only give you so much, so there is
like no in between. You can't type it in
yourself, it gives drop boxes. 50 these drop
boxes, like if you see injury which once we got
him to the truck you saw like these -- no matter
how small or big they are, it only gives you

—— PAGE 43

eam oe we Bh Fe

BO MO MO MD me FE RE RE Re EE RY Pe pt pe
te Oo MP Pe Die we a mM Oe YM Pe Oke

25

co amo Ee Ye hm RP

 

 

things like abrasion or laceration or, you know,
soft tissue. Se it was like a combination of
like what would be a laceration or an abrasion
and obviously it's going to have swelling around
it. That's like the only thing you could do at
the time when we had this program. For instance
so if it's a combination of like what would be an
abrasion, laceration and a some swelling, that's
why they're individually clicked the way they
are,

Q. So you saw each of these things that
are listed, correct?

A. Yes, sir. He had some -- I can't
exactly remember the size, but it looked like
some injuries to his head and face.

Q. Okay. And I see on the call time on
page 4, that it was a -- the urgency was listed
as immediate; is that right?

A. Oh, yes, sir. Yes, sir.

Q. And in the column next to that it says,
response mode initial, no lights or sirens,
upgraded to lights and sirens; do you see that?

A. Yes, sir.

Q. Okay. And of course, your prepared

 

 

this report, right?
—— PAGE 44

A. Yes, Slr.

Q. What does that tell you?

A. It means -- so whether -- obviously I'm
not -- I wasn't the person initially driving, it
just means that whether he was getting us out of
the neighborheod or not or vice versa at the
time, when you get in the truck, like I say if
I'm looking at you like right then you're like

okay, do we need lights and sirens. And once I
got -- I told him initially no for instance, he
gets in the front of the truck I can talk to him
through the back to the front. Once you get back
there and talking to him that means like I
upgraded it. Like I realized okay, from what you
see out there in the dark, you see something a
little different in the day -- or not the day, in
the light se you're like hey, whether it be Aaron
or whoever, let's just go ahead and just do
lights and sirens and get us up there a little
faster, or you know, because this 1s more of an
emergency than we thought for instance, you know.

Q. Response times and mileage, PSAP, what
does that mean?

A. Just from this program, if I remember
correctly, I'm not 100 percent sure, I think it

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
——. SHEET Je

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 46

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 12 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 45

 

has something to do with like the dispatch
notified has always been the same time. I'm not
exactly sure. Some of that stuff is auto
populated.

Q. Okay.

A. So some off it is entered by myself,
some of it is auto populated, it just, you know,
it's the way the system works from our dispatch.

Q. Okay. And it says call sign M01, so
you with you were Ml?

A. Yes, sir.

Q. Okay. It says you were on scene at
5:39 A.M., that day, that morning?

A. J mean from what I remember correctly.

Q. And you had put these numbers or these
times, correct?

A. Yes, sir.

Q. Okay. Where did you get those times
from?

A. A lot of times you get them from
dispatch, but I said they auto populate into your
system so it all comes from our 911 dispatch.

Q. And are you able to change them if
they're wrong?

A. mean, it just -- sometimes like if

 

 

you a number shoots over and they give it like a
crazy -- like sometimes I wouldn't say it's a
glitch in the system, but sometimes it populates
a number over and you obviously know that's
wrong, you have to call them and verify numbers
and, you know, put the right number in and stuff
like that so.

). So that's a yes then?

A. Yes, sir. I mean, 1f you have to, yes,
SEE.

). Okay. And on page 5, do you know who
Signatures are on page 5?

A. ‘Yes, sir. I know this first one -- I
mean net necessarily personally, but I know RN or
registered nurse for Midtown or now they're
called Piedmont Midtown. Dr. Spurlock was a
physician there at the time. I'm not sure if he
still works there at all.

®. Dr. Spurlock 1s the emergency room
physician that took over the care of Hector
Arreola and start working on him that day; is
that right?

A. If I remember correctly, once you go
into like the trauma room area which they just
don't just put traumas, it's multiple different

—— PAGE 47

eam oe we Bh Fe

Jee PY ee eee pe tee py pee BY
lo TO SY mm one oh PRE

20
Zh
22
23
24
25

co amo Ee Ye hm RP

 

 

things, but like emergency type settings, it
could have been him and also maybe another doctor
but, you know.

Q. If I show you that video there in the
trauma room when they're working on him, will you
recognize Dr. Spurlock if he was there?

A. I would assume so. Yes, sir.

Q. Okay. And on the last page, page 7.

A. And also a lot of times the only reason
we get this signature from a doctor, it's not
that -- I wouldn't say necessarily we pass care
over to a doctor, it's mainly like for like your
certain drugs -- or I wouldn't say drugs, by like
your medication that you give, you have to get
that signature from the physician, so.

Q. And the last page, page 7. Is that
your signatures at the bottom of the page?

A. Yes, sir.

Q. Okay. All right.

MR. CASHBAUGH: Could we break for Just

 

 

one minute.
MR. POST: Yes.
OFF THE RECORD.
ON THE RECORD.
MR. POST: On the record.
—— PAGE 48
BY MR. POST:

Q. Before I move on, I want to ask what
else or what you have reviewed in preparation for
your testimony here today?

A. Just that normal stuff like the PCRs
and --

QO. What is a PCR?

A. Patient care reports and, you know,

like your documentation for trucks and just stuff
like that.

Q. Is that essentially what we just went
through, Plaintiff's 3 and Plaintiff's 4; 1s what
you reviewed?

A. Yeah. Let's see if there was something
different. I think so, that was it.

Q. You didn't have an opportunity to
review the 911 dispatch calls or the EMS dispatch
calls for January $th of 2017; did you?

A. Oh, no. You're talking about like the
calls that they pump out, I guess through 911?

Q. Right.

A. No, sir, I don't -- I've never seen a
$11 call.

Q. All right. I am going to -- or I have
already marked what has been labeled as

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 13

oOo sm oO Se ww hm Fe

i
WM Oke Oa HM Oe WM ole

24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 50

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 13 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 43

 

Plaintiff's Exhibit 1. They also have some
numbers which are essentially Bates numbers
placed on them by your counsel, CCG 3188 through
CCG 3210, which purports to be a transcript of
some 911 calls or dispatch calls beginning
Monday, January the Sth of 2017 at 3:40 A.M.?

A. Yes, sir.

Q. I'm going to hand that te you.
want fo --

MR. CASHBAUGH: Do you have a copy of

-- another copy of that.

MR. POST: Yes, I think I do.
MR. CASHBAUGH: If not, I can read
that.
BY MR. POST:

Q. Okay. I want to direct your attention
to page 17 of 23 of that recording, CCG 3204 is
where it starts. And I want to play it for you
to make sure you can hear me. I've got a few

And I

questions about these 911 recordings and I want
to see if you can clear a few things up for me,
50.
A. Okay.
(whereupon, the recording was played.
(Whereupon, the recording was stopped.)

 

OFF THE RECORD,
ON THE RECORD,
BY MR. POST:

®. Looking at the transcript on page 32,
CCG 3204, page 17, we went off the record for a
moment because the recording number 2, track
number 6 1s actually recording number 2, track
number 7 starts at 5:24 and 20 seconds. 50 I am
going to play track 7 for you now, okay. And you
can follow along there.

A. All right.

(Whereupon, the recording was played. |!
(Whereupon, the recording was stopped. |
BY MR. POST:

0. Okay.
that your voice?

A. It sounds like me, yes, Sir.

. Okay. And it says which territory is
up; what did you mean by that?

A. So, you know, you get trained in your
territory like to know the streets and where like
you automatically know they spit out at address
well, you know, that's not our address.

Sometimes dispatch, whether trucks are in service
or not sometimes I wouldn't say make a mistake

Is that, where it says EMS, is

eam oe we Bh Fe

 

—— PAGE 51
but they'll not call the wrong truck but like
sometimes they make mistakes. So I was like
yeah, he said 760 Moss Drive, it didn't sound to
familiar to me, so I was like whose territory is
up, like what territory is it. He said 82 are
out and usually if it's north end, if you say 82
is out, usually it’s north end, they were
sometimes not dispatching the right trucks and

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

co amo Ee Ye hm RP

 

all, they would send us from down here all the
way to the north end when there was a north end
truck up there at the time. There was some
issues going on. So I asked them if there was
anybody in the north end at the time and
obviously by locking at it he said no. And he
said they had five and five is like way out near
Pratt and Whitney, which is way on the other side
ot like -- I guess that would be the east side of
Columbus, and we're way closer to Moss Drive, so
that's when I said okay, you know. What happened
is I guess there were some issues like the north
and the south, kind of thing.

Q. So basically you were determining that
you were the closest EMS unit?

A. Yes, sir. To the medical emergency, to

 

 

make sure I was the closes one because obviously
—— PAGE 52
you want the closest truck to get there no matter
what kind of call it is, you want to closes unit.
QO. And I see we're about to hear where it
says we have got five city there than something
was unintelligible. So if you can understand
what that is, let me know after you hear it,
okay.
A. Okay.

(Whereupon, the recording was played.}|
(Whereupon, the recording was stopped.!

THE WITNESS: I don't know what that
was to be honest with you. It's five in the
morning, it could have been me, you know,
putting -- to be honest I don't know.

BY MR. POST:

Q. Let me ask you this, going back if says
at north end unit, I thought I heard that north
end unit and then I thought I heard nobody else
is north, 1s what I heard you say; is that
accurate?

A. Where? Where are you asking?

Q. Right where it says EMS at north end
unit, nobody else 1s going. I thought it, I
heard you say that north end unit, nobody else is
north. Let me play that back se you can hear it.

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 14

oOo sm oO Se ww hm Fe

ee ee
i WM Fr Oke Oa mR Oe whe oko

1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 14 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 53

 

A. So you're up under -- you're saying
you're up under the 8 and ? mark here?

QO. Yes.
A. At north,
QO. Yes.

(whereupon, the recording was played.
(Whereupon, the recording was stopped.)
BY MR. POST:

Q. That north end unit, nobody else is
north; is that what you said?

A. It sounds like it.
to be honest with you.

Q. I'm going let you listen to it again.

(whereupon, the recording was played.
(Whereupon, the recording was stopped.)
THE WITNESS: It sound like north.

BY MR. POST:

Q. Okay. You're the one that said it,
that's why I'm asking.

A. I mean, it was three years ago. I
mean, I'm pretty sure that what is on there,
IT mean it sounds like north.

Q. All right. Now, we're going to skip

I'm really not sure

but

over to -- and that was actually -- the time when
that call came out to you was at 5:24 ALM.

in the

 

 

—— PAGE 54
morning, correct?
A. ‘Yes, sir.

®. And I'm going to move to what is
reflected on the following page, page 18 of CCG
3205, It says recording number 2, track number
8.

(Whereupon, the recording was played.|
(Whereupon, the recording was stopped. |
BY MR. POST:

®. All right. It appears to me that this
is where it says track number 2? -- excuse me,
recording number 2, track 8, it is actually the
going to be track 9 at 5:27:11. So let's listen
to that one.

MR. POST: Do you agree with me on
that, Tyler, Mr. Cashbaugh?
(Whereupon, the recording was played.|
(Whereupon, the recording was stopped. |
BY MR. POST:

. Okay. So on track 9 you responded to
Columbus 911, Medic 1, dispatch, repeat your last
traffic, correct?

A. ‘Yes, sir.

Q. Okay. So at 5:27 in the morning you
knew or your belief was that you needed to stand

eam oe we Bh Fe

 

—— PAGE 55
by for the time being, correct?

A. Yes, sir. When they tell us to stand
by for scene clearance or scene safety, that's
what we do. It doesn't matter if you're on the
fire truck or the ambulance.

Q. Okay. Turning the page to page 19 CCG
3206 to the portion that is marked as recording
number 2, track 10.

[ne a
ePOw DAM Oe wh Oto

22
23
24
25

co amo Ee Ye hm RP

 

A. Yes, sir.

Q. Based on what we have seen so far, I'm
going start with track 11.

(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!
BY MR. POST:

QO. So on track 11 at 5:25 and 28 seconds
A.M., that's your voice as Medic 1 saying 10-4
coming from Station 1, it's going to be a while;
is that correct?

A. Yes, sir.

Q. And we're going to move to page 20, CCG
3207 where it says recording number 2, track 12
and I'm going start with track 13.

(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!

 

 

BY MR. POST:
—— PAGE 56

Q. And on track 14 you actually -- that's
your volce saying Medic 1 on scene on Moss Drive,
correct?

A. Yes, Slr.

Q. And at 5:36 A.M., right?

A. Yes, sir.

Q. And I'm going to move te track -- at
the bottom of the page it says track 15.

A, M65, STP,
Q. I'm going to see if that's track 16.
(Whereupon, the recording was played.}|
(Whereupon, the recording was stopped.!
BY MR. POST:
Q. And it is track 16, was that your voice
saying Medic 1 has arrived at The Medical Center?
A. Wo, sir.
Q. Whose voice was that, de you know?
A. Aaron Bush. And just from listening to
it, he didn't say arrived.
Q. And that was going to be my question,
what did you think he said?
A. If you play it one more time,
like he says in route.
Q. Okay.
(Whereupon, the recording was played.}|

it sounds

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
——. SHEET IS

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 58

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 15 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 57

 

(Whereupon, the recording was stopped.)
THE WITNESS: Yeah, it sounds like he
said in route.
BY MR. POST:

0. That would make more sense based on
what follows. Okay. That corrects one thing.
Because obviously you had not arrived at The
Medical Center at 5:48, correct?

A. No, sir.

Q. Now listening to these things and
looking at these transcripts, I never saw or
heard where you requested Engine 8 or requested
an engine to come assistant you. Would you have
dene that through dispatch or would you have done
it in some other way?

A. JI would have done it threw dispatch, no
doubt about that. Yeah, because they're clearly
saying right here, wherever it's at, I don't
know, but they are clearly saying Columbus 911
says they said he’s having a cardiac. So I'm not

assuming but I'm the only one that would know
that or be able to tell them what is going on so
I don't knew.

Q. And toward the bottom of that page you
were just looking, at page 21, CCG 3208, it says

 

recording number 2, track 20 and again I think
we're one track off so I am going to play track
le

A. Okay.

(Whereupon, the recording was played.|
(Whereupon, the recording was stopped. |
BY MR. POST:

Q. Hearing that transmission from Columbus
911 at 5:51 and 33 second, I am on track number
21, what does that tell you?

A. You're at 5:51:33, is that what you're
saying? Do you want me to read what Columbus 911
says or?

Q. Well, I'm still wondering about how
Columbus $11 would have known that, hearing that
dispatch what does that indicate as far as what
has been communicated to Columbus 911?

A. It means, we would have called and had
dispatch to dispatch us help, whether it be
Engine 8 or whoever's territory it would have
been, you know.

®. And did you recognize the voice as far
as person speaking for Engine 8?

A. No, sir.

. I'm going ask you about the bottom of

—— PAGE 59

1
2
3
4
5
6
7
5

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

 

—— PAGE 60

 

page 22, track number -- I think probably 24,
it's listed as track number 23 on here.
(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!
BY MR. POST:

Q. All right. We just heard a rather long
summary to The Medical Center. Was that your
voice saying we're going to be in route to y'alls
facility, and what was said after that?

A. Yes, sir. That was just me kind of
giving them a heads up before that engine got
there to let them know hey, kind of be prepared.
I'm trying to -- basically it's me trying to look
out the best for the patient, because I can do
what I can do in the back of the truck, but I
know something is going on so I want -- basically
what you tell them is who they get in the, like
the trauma room area or the ER. So if you tell
them, you know, I have just a headache they will
just evaluate him as nurses. I'm trying to let
them know hey, something is going on, you need to
activate, you know, whatever protocol that you
might have for that kind of stuff, so.

Q. Just prior to that, to your statement,
somebody said when I say send one to The Medical

 

 

Center, go to The Medical Center. Whose voice
was that? Did you hear that? I'll play that
again.
(Whereupon, the recording was played.}
(whereupon, the recording was stopped.!
BY MR. POST:

Q. Did you hear?

A. Oh, that right there 106 M-1, that's
just me calling them. Like letting them know
-- I didn't hear them say when I say --

Q. Tell me what it says if you could?

A. Usually we say like --

Q. Listen to 1t again?

A. Oh, sorry.

(Whereupon, the recording was played.}|
(Whereupon, the recording was stopped.!
THE WITNESS: 106 M-l.
BY MR. POST:

Q. 106 M-1?

A. Yes, Slr.

Q. Okay.

A. 106 is like Muscogee County's, I
wouldn't say call sign but it's like a numerical
for like Muscogee County like. So they know I'm
M-l from here and I'm not M-1 from Harris County.

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 16

oOo sm oO Se ww hm Fe

ee eee
UW MF Oke Oa RH Oe WM oto

25
1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 62

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 16 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 61

 

Q. So it says 106 M-1 to The Medical
Center, going to The Medical Center?

A. Go ahead, Medical Center.

0. Go ahead, okay.

A. Yes, sir. I got that -- doing that,
you'll hear if you do other radio transmissions
you might not hear that 106 M-1, but that's from
older paramedics I rode with, that's our call
sign in Muscogee County.

Q. All right. That makes sense.
it seems like there might have been a
typographical error or translation error in the
next sentence too. Right after we're going to be
in route to y'alls facility. Listen to that
-- what comes right after that and then see if
you might be able to help us interpret.

(whereupon, the recording was played.|
(Whereupon, the recording was stopped.)
BY MR. POST:

Q. We're going to be in route to y'alls
facility in a minute with a, instead of a man
with a?

A. Yeah, it's got to be minute.
doesn't sound like man to me.

(whereupon, the recording was played.|

And then

That

 

(Whereupon, the recording was stopped. |
BY MR. POST:
. The rest of 1s about right. Who was
that said that second to the last sentence on
-- 1n that same paragraph, top of page 23?

A. Oh, I see.
. Where it says unintelligible.
A. ‘Yes, sir.
). See if we can figure that ont.

(Whereupon, the recording was played. |!
(Whereupon, the recording was stopped. |
THE WITNESS: We have got him
intubated.
BY MR. POST:
®. All right. So that unintelligible part
is we've got him in intubated --
A. ‘Yes, sir.
®. And we're doing CPR right now?
A. ‘Yes, sir.
0. Okay. That makes sense.
on the 911 recording.

Good enough
You didn't have an

opportunity to review any body cameras, police
body cameras or anything like that?

A. No, sir.

®. In preparation for today, did you?

 

eam oe we Bh Fe

 

—— PAGE 63
A. No, sir.
Q. All right.
MR. POST: Off the record just for a
second,
OFF THE RECORD.
ON THE RECORD.
MR. POST: Back on the record.
BY MR. POST:

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

Q. Okay. We're back on the record,
Sergeant Barnes, you're still under oath of
course.

A. Yes, sir.

Q. Okay. I'm going show you some video.
The first part of the video that I'm going show
you is what has been provided to us marked as CCG
number 11, CCG 11, which is -- purports to be
Officer Brian Dudley's body camera which started
January the 9th of 2017 at approximately 5:10
A.M. And I'm going to move over to approximately
5:25 A.M., if I can get to the right one.

(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!
BY MR. POST:

Q. All right. Can you see anything yet?

 

 

MR. CASHRAUGH: I'm trying to get this
—— PAGE 64
thing on.
BY MR. POST:
Q. Okay. I'm just going to let you listen
for a few minutes, okay.
A. Okay.
Q. And watch closely if you can.
(Whereupon, the recording was played.}|
(Whereupon, the recording was stopped.!

co amo Ee Ye hm RP

 

MR. CASHBAUGH: Okay. Excuse me, we
don't have anything on the screen yet.
MR. POST: There should be something on
there. It is pretty dark, but if is
-- there 1s something on it right now. Let
me see what it is. We're off the record.
OFF THE RECORD.
ON THE RECORD.
BY MR. POST:
Q. All right. Now I'm going te let you
listen. We're actually started about 5:25 and 13
seconds A.M., okay.

(Whereupon, the recording was played.}|
(Whereupon, the recording was stopped.!
BY MR. POST:

Q. Okay. So we stopped listening at 2058

on the video, which is on, as far as the time

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 1?

oOo sm oO Se ww hm Fe

i
WM Oke Oa HM Oe WM ole

24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

—— PAGE 66

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 17 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 65

 

stamp is 0531 at 32 seconds, 5:31 A.M., at 32
seconds on that particular video. Toward the en
of what we just listened to, we heard some noise
coming from Hector Arreola. My question to you
is, the noises we heard toward the end were thos
the same kind of moaning noises that you heard
when you arrived on scene when you first saw
Hector Arreola?

A. J mean, to be honest with you, I mean
I'm not 100 percent sure. It could have been a
combination of multiple different like noises.
just know that it was like -- it's hard to
explain, it had been like maybe a combination of
that with a little bit of like not that, like
maybe (witness makes noise} like that. But I
mean, you know, I'm not 100 percent so.

0. A little bit less loud?

A. A little bit less, you know, a little
bit of both I guess.

Q. Okay. And of course, we just heard
Hector Arreola saying he could not breathe 15
times or more on that video; is that true?

MR. CASHBAUGH: Object to the form.

You can answer if you -- if it was 15 or if
you know.

d
S

8

I

 

MR. POST: I object to the suggestion
of an answer to the witness by Counsel.

MR. CASHRAUGH: Well, Mark, we can
listen to the video. I mean, if you wanted
him te go through and count, we'll do that
but it seems like a waste of time.

Everybody agrees that the video speaks for

rigelt.

MR. POST: Nevertheless, I object.

THE WITNESS: I don't -- I don't know
how many times --

BY MR. POST:

®. You heard Hector Arreola stating he
could not breathe a number of times, correct?

A. Yes, sir. I heard it.

Q. Okay. And you also heard Hector
Arreola begging for the police officers to get
off of him, correct?

A. ‘Yes, sir.

Q. Of course, the struggle starting at
5:25 and 15 seconds A.M., and where we stopped
essentially, about five or six of minutes of a
struggle which with Hector Arreola not speaking
any more, true?

A. mean, the last part I heard he was,

—— PAGE 67

eam oe we Bh Fe

BOM BO Be mM Bm Fe BY RE RE Fe RE PY PE Pe re
te io Mh Pr Dee aH Oe Se PR kl

co amo Ee Ye hm RP

 

—— PAGE 68

 

you know, saying what he kept saying the whole
time. I'm really not sure about, you know, if he
completely was not saying anything. I don't know
about that.

QO. You didn't hear when Hector Arreola
ceased talking and started humming and moaning
and never said another word?

A. If you would like to replay that back
part of the -- I would say the couple of minutes
prior to that. It's a long -- a lot going on in
the video so or sound bite.

Q. Let me back it up a little bit. We're
going to start at 2005, 2006 which is 0530 and 40
seconds, 0530 A.M. and 40 seconds on the video.

(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!
BY MR. POST:

Q. So basically all you heard after 2038
which is 0531 A.M., and 11 seconds on that video
was moaning from Hector Arreola, correct?

A. Yeah. From that and it was hard to
tell if it was the cop or breathing and the radio
traffic, it was hard to tell but it was a
combination of all three.

Q. I'm going to show you something else as

 

 

well. I'm going to start at 25 and 28 seconds on
this video. Which actually 25 and 27? seconds on
this video ef Officer Dudley's body cam, which is
at 0536 A.M. and 1 second.
(Whereupon, the recording was played.}|
(Whereupon, the recording was stopped.!
BY MR. POST:

Q. Specifically take note of the flashing
lights in this part of the frame.

(Whereupon, the recording was played.}
(whereupon, the recording was stopped.!
BY MR. POST:

QO. On this at 0536 A.M. and 15 seconds
there appears to be an ambulance pulling up; is
that you?

A. Yeah, it looks like. Yeah.

Q. And I'll let you watch a little bit
more?

A. Yeah, sure.

(Whereupon, the recording was played.}
(whereupon, the recording was stopped.!
BY MR. POST:

Q. Okay. At 0536 and 47 seconds who is
that pictured?

A. This guy right here in the front,

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 18

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 70

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 18 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 63

 

that's Aaren Bush and that looks like me on the
back side.

Q. Okay. And with regards to my previous
question, that was your ambulance arriving,
correct?

A. Yes, sir.

(whereupon, the recording was played.|
(Whereupon, the recording was stopped.)
BY MR. POST:

Q. Who was it that said just acting crazy
at 2645, Aaron?

A. Aaron Bush.

Q. Okay.

(whereupon, the recording was played.
(Whereupon, the recording was stopped.)
BY MR. POST:

Q. And I'm seeing there at 2655 which is

O537 A.M. and 28 seconds, it appears that you and

your partner are walking up the driveway, up the
hill?
A. Yeah.
Q. Is that right?
A. Yes, sir.
(whereupon, the recording was played.
(Whereupon, the recording was stopped.)

 

 

BY MR. POST:

0). So basically Officer Dudley briefed you
at the bottom of the driveway as -- upon your
arrival; is that correct?

A. ‘Yes, sir.

®. He didn't tell you anything about being
on Hector Arreola’s back, did he?

A. I didn't hear anything.

®. He didn’t tell you that Hector Arreola
was saying he couldn't breathe, did he?

A. Not from this video.

®. I want to show you Hector Arreola's
face at 2748 or so on this video.

A. Okay.

Q. We'll start at 2747 which is 0538 and
21 seconds.

(Whereupon, the recording was played.|
(Whereupon, the recording was stopped. |
BY MR. POST:

. Actually I don't think that shows

Hector Arreola's face. It just shows him sitting

there limp, leaning up against somebody's leg; 1s
that true?
A. Yes,
0. Okay.

sir. It looks like it.
And that's you and your partner,

 

eam oe we Bh Fe

 

—— PAGE 71
Aaron Bush along with some police officers around
Hector Arrecla?
A. Yes, sir.
Q. At 538 A.M., correct?
A. Yes, sir.
Q. According to this body camera time?
A, YS» STP
Q. Okay. I'm going to show you another

oo

10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

co amo Ee Ye hm RP

 

— PAGE 72

video which is CCGl2 which is Officer Aaren
Evrard, E-V-R-A-R-D's body cam, disc one is what
it is labeled.
(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!
BY MR. POST:
Q. I'm going te start it at approximately
-- I'm going start it at 0531 A.M., which is 255
on the video.
(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!
BY MR. POST:
Q. Do you see that picture there at 0531
and 15 seconds?
A. Yes, sir.

Q. All right. This video shows Hector

Arreola face down with Officer Evrard -- excuse

 

 

me, Officer Aguilar and Officer Dudley on Hector
Arreola, correct?
MR. CASHBAUGH: Object to the form, you
can answer. You can answer, I'm sorry.
THE WITNESS: Okay. Yes, sir.
BY MR. POST:

Q. Okay. And you didn't know any of this
when you showed up to treat Hector Arreola; is
that correct?

A. Wo, sir.

Q. Okay. Let's see. And looking at 5:38
A.M., and 33 seconds which is 1028 on the video,
it appears to be some people standing near the
bottom of the road near an ambulance; is that
-- do you know who that is?

A. Just from not seeing the face,
it looks like us.

Q. Okay.

I mean

I'll let you watch for a minute.

(Whereupon, the recording was played.}|
(Whereupon, the recording was stopped.!
BY MR. POST:
Q. Does that appear to be you and EMT Bush
walking up the hill toward --
A. Yes, Slr.
QO. Hector Arreola?

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
——. SHEET Le

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 74

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 19 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 73

 

(Whereupon, the recording was played. |
(Whereupon, the recording was stopped.)
BY MR. POST:
Q. Somebody says, trying to make it, was
that you or was that Aaron?
A. I don't knew.
(whereupon, the recording was played.|
(Whereupon, the recording was stopped.)
BY MR. POST:
Q. Did you hear it now when somebody said
what's up, guys?
A. I heard that part, but I don't know who
answered,
(whereupon, the recording was played.
(Whereupon, the recording was stopped.)
BY MR. POST:
Q. Okay. Did you hear that, what's going,
man, was that you or Aaron Bush's voice?
A. I heard it, but I mean, not that I'm
saying that ours is close, but our voices are
pretty close. I can't tell who said it without

seeing the face.

Q. Okay.
(whereupon, the recording was played.
(Whereupon, the recording was stopped.)

 

BY MR. POST:

. Okay. Who 1s having that conversation
that we're listening to now, that started about
1108? Somebody was asking the police officer if
he was -- Hector Arreola was talking to y'all and
one of the police officers responded no, he was
talking to us at first and then somebody said hey
buddy, apparently to Hector Arreola.

A. It sounded like me at that time.

®. And somebody -- one of the officers
sald you got some sniff, sniffs and somebody
responded yeah, I've got some, who was that?

A. I don't know who responded to that.

Q. Okay. I'll back 1t up and let you hear
hs

(Whereupon, the recording was played. |!
(Whereupon, the recording was stopped. |
BY MR. POST:

®. Somebody said I can't tell if they are
dilated or not, but they're wide open though.
Who said that? Was that you or Officer Bush?

A. I'mnot sure. It's a combination of
voices and it's kind of hard to decipher who is
who, like between me and Aaron.

®. Take your time I'm going te let you

1
2
3
4
5
6
7
5

 

—— PAGE 75
listen again.
(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!
BY MR. POST:
Q. Did you hear that?
A. [heard it. I don't know whose voice
that was.
Q. Well, that would have been either you

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

— PAGE 76

co amo Ee Ye hm RP

 

or Aaron Bush looking at Hector Arreola's eyes,
correct?

A. Yeah. But that didn't sound like
neither one of us at the time. I doen't know who
-- I'm really not sure to be honest with you.

Q. Okay.

A. J can't see anybody's mouth moving or
anything so I'm really not sure who is saying
what.

Q. What would you have done at that point
being close to Hector Arreola, what is your
protocol as far as assessing him?

A. J mean, we just try to get the, you
know, basic assessment, try to, you know, check
his responsiveness, to see if he’s going to say
anything. Maybe get -- we were already trying to
get information, so it was kind of like a

 

 

combination of things at that time going on.
Trying to get information from CPD and -- so
they're saying for instance he's not talking,
we're trying to confirm what they're saying
pretty much is what is going on? To see if his
mental status has changed or what was it, what is
it now.

Q. So at that time that we were just
looking at, around at that point you at some
point there looked at Hector Arreola's eyes or
did you not?

A. Oh, I'm sure. I'm sure I did, looking
like -- just from looking at the video it's hard
to make out, but I see myself go down and then
you can barely see me. So I'm not sure what went
on in the video at the time.

Q. Okay. Could you tell whether Hector
Arreola's eyes were dilated or not, or could you
see them?

A. Oh, I'm sure if I looked I would he
able to tell, but I'm not sure who said if in
that video.

Q. Okay. I'm just asking you what you
remember at this point. Did you look at his eyes
when you were there at 747 Moss Drive on Janary

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 20

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 78

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 20 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 77

 

the Sth?

A. Yes, sir. I'm sure I did, looking
-- doing a head to toe, yes, sir.

Q. Okay. Right there in the yard?

A. A rapid head to toe just looking at
what I could.

Q. Okay.
his eyes?

A. mean, at the time I'm just like I put
in my report there, they would have been sluggish
at the time Just looking at them like -- the
obviously didn't look like maybe mine or yours.

Q. The best you knew at that time it was a
psych eval, correct?

A. Yes, sir, I didn't know.

(whereupon, the recording was played.
(Whereupon, the recording was stopped.)
BY MR. POST:

Q. 1223 to 1233 or so, do you see two
gentlemen walking toward the ambulance?

A. Yes, sir.

Q. What are you and EMT Bush doing at that
time?

A. Walking around the passenger side of
the ambulance, it looks like.

And what did you see as far as

 

Q. For what purpose?

A. To get the stretcher.

(Whereupon, the recording was played.|
(Whereupon, the recording was stopped. |
BY MR. POST:

Q. Now at 1319 which is 0541 and 24
seconds A.M., what do you see?

A. Us bringing the stretcher up.

). Okay. So you and EMT Bush were walking
up the hill with the stretcher toward Hector
Arreola at that time?

A. ‘Yes, sir.

®. About halfway up the drive then?

A. ‘Yes, sir.

(Whereupon, the recording was played.|
(Whereupon, the recording was stopped. |
BY MR. POST:

Q. So about 1423 which is about 5:42 and
31 seconds A.M., you all put him on the
stretcher; 1s that accurate?

A. ‘Yes, sir.

(Whereupon, the recording was played. |!
(Whereupon, the recording was stopped. |
BY MR. POST:
®. Back up just one second.

 

—— PAGE 79

1
2
3
4
5
6
7
5

 

 

(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!
MR. POST: All right. Off the record
for Just a second.
OFF THE RECORD.
ON THE RECORD.
MR. POST: All right.
the record.
(Whereupon, the recording was played. |
(whereupon, the recording was stopped.!
BY MR. POST:
Q. We're now going to look at CCG number
10 which is Officer Aguilar's, Officer Michael
Aguilar's body camera, AMBA 0011. It starts
about 5:41 A.M. Do you see at nine seconds into
that video, 5:41:47 whose face that is? It might
be better at & seconds into it?
A. Yes, sir.
QO. Who is that?
A. That's myself.
Q. Okay. What are you doing at that
point?
A. Looks like we're putting -- looks like
a combination of like what would be like a waist
strap and harness over his shoulders.

Let's go back on

 

 

(Whereupon, the recording was played.}|
(Whereupon, the recording was stopped.!
BY MR. POST:

QO. And about 32 seconds into that video at
0542 and 10 seconds, what is happening at that
point, do you see that?

A. I'm not sure whose flashlight that is
or whose hand that is, but it looks like they're
looking at their face.

Q. Okay. And why would somebody have been
shining a flashlight on Hector Arrecla's face?

A. I'm not sure why. It doesn't look like
mine or Aaron's arm or hand, so I'm not sure what
exactly CPD was doing.

Q. Would you -- obviously that was when
you were at the stretcher, would you have asked
somebody to shine a light on him so you could see
him?

A.  Imean, I might have, I'm not sure. It
looks like at the time I was putting straps on so
I'm not sure.

Q. I'm going let you watch it a little
closer.

A. Do you not have audio.

QO. No.

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
——. SHEET sb

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 21 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 81

 

(whereupon, the recording was played.|
(Whereupon, the recording was stopped.)
BY MR. POST:

Q. Okay. Do you see that picture of
Hector Arreola at 5:42 and 18 seconds?

A. Yes, sir.

Q. And is that what you saw there in the
yard at 747 Moss Drive or did you ever see that?

A. Just to be honest with you, I'm sure I
saw that, it could have been -- I don't know what
his facial expression was at the time. Like I
can't remember, it could have been that facial
expression, it could have been a different one,
I'm not sure.

Q. Well, I'm mainly talking more about his
eyes, what -- medically what would you describe
that as?

A. JI can't tell you, because first of all
the flashlight is not close enough to his eyes
and I can't tell you that, it's looks like black
dots right now.

Q. So basically you're saying you just
didn't take the time to look at his eyes closely
there in the yard at 747 Moss Drive?

A. I didn't say that.

 

—— PAGE 82
MR. CASHBAUGH: Object to form.
Mischaracterization. Go ahead, you can
answer.
THE WITNESS: I never said that.
BY MR. POST:

®. You didn't do any oxygen satiation at
that point, correct?

A. At that point, no, sir.

Q. Okay. No BP?

A, Not at that point.

Q. Okay. And your plan, based on what had
been told to you, was to get him in the ambulance
where wasn't cold and to the assess him; is that
accurate?

A. Yes, sir. So I could -- yeah, like
-- yes, Sir, basically.

0. Now, that's enough for the videos. A
few more questions. Now, obviously based on what
you now know, having seen the video of the
struggle and the officers on Hector Arreola's
back, and him saying he couldn't breathe, Hector
Arreola had a pretty serious medical condition
there at 747 Moss Drive in the yard, true?

MR. CASHBAUGH: Object to form.
can answer.

You

eam oe we Bh Fe

 

—— PAGE 83
THE WITNESS: JI mean, I'm not sure at
the time. I don't know what like what
caused what was going on. I really don't
knew.
BY MR. POST:
Q. I'm not asking you if you know what
caused anything, I'm just asking you, based on
what you have seen it's pretty apparent that

OY eee pe eee pe eee py pee Bu
wo aA mm oe wh Pr Oki

19
20
Zh
22
23
24
25

co amo Ee Ye hm RP

 

—— PAGE 64

Hector Arreola had a serious medical condition at
that time, right?

A. I doen't know.

Q. Well, would it have made a difference
to you with respect to your response time and how
fast you were moving up the driveway and down the
driveway to get a gurney, if somebody would have
told you that they had been on his back for six
minutes or so?

MR. CASHBAUGH: Object to form.
can answer if you know.

THE WITNESS: You said I could answer
if I like or?

MR. CASHRAUGH: No, if you understand
his question and have an answer to it, you
can answer it.

THE WITNESS:

You

Oh, I mean if obviously

 

 

if somebody was doing like CPR or something

like that and they said they were just

trying to resuscitate somebody, I'm sure

there would have been more of a sense of

urgency. If they had said they felt like

they injured him or something like that,

there would have been a sense of urgency.
BY MR. POST:

Q. And nobody told you that, did they?

A.  Nobedy said anything like that to me.

Q. Okay. And nobody said that they had
sat on his back for six minutes or more, did
they?

A. I didn't know any of that at the time.

Q. All right. And it would have made a
difference to you 1f you had known that, wouldn't
it?

A. If Thad known there was a possible
-- like a possibility of him being injured or
something wrong, I would -- if would have been
more of a sense of urgency, like to go faster I
guess you would say.

Q. And you know what a hypoxia injury is,
right?

A. Yes, Slr.

There's many different ones,

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—. SHEET

oOo sm oO Se ww hm Fe

ee ee
i WM Fr Oke Oa mR Oe whe oko

OG -—) ery a: i ae Pho oS

ee ee
Fe oo aS) OO ee SS OT: ee a

dz
23
24
29

 

— PAGE 86

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 22 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 85

 

sir.
Q. Now, you know what systemic acidosis
is, right?

A. It's going probably a little bit
farther than my knowledge, but.

Q. You have heard of positional asphyxia
and compressional asphyxia, haven't you?

A. Yes, sir.

Q. Okay. And that can happen when
somebody sits on somebody's back for a period of
time, right?

A. I'm not sure, depending on -- it could
be many factors that play into that.

Q. Well, I'm sure you've seen things like
what happened in New York, the police officer
sitting on that gentleman. I think his name
might be Eric Garner's back, and he died from
asphyxiation; you've seen that hadn't you?

A. I don't know, I might have seen
something about it in the news. I don't really
know to be honest with you.

Q. Have they not trained you that it's
important to sit somebody up and get them in a
position that's not face down as soon as possible
when there's been a struggle?

yes,

 

 

A. My -- what we do and what they do, I'm
not sure what CPD's protecels are. We have our
own protocols. Obviously you have to go off
every situation, every situation is different,
depending on what information you get and what
you don't get, so.

®. Tell me what protocols you applied in
this situation.

A, There was no protocol. Like you go to
what they call a psych eval, so you do your
patient's assessment. You go off what you see.

Q. Okay. And all you saw was somebody
that was in handcuffs and leg restraints,
correct?

A. Yes, sir, at the time.

. Would it have made a difference in your
response if you had known that Hector Arreola was
crying and saying he couldn't breathe for three
minutes or so, before he gradually tapered off
and began to softly moan?

MR. CASHBAUGH: Object to the form.

It's asked and answered, but you can repeat.

THE WITNESS: Yeah. I mean, it just

depended on the situation. I mean, if I

would have known certain things, I don't

 

—— PAGE 87

eam oe we Bh Fe

MOM Bh mS FE EE RE RE RY RE PY FE Pe
WMH OoO DIM Oe WM Oto

24
25

 

 

know, it would just be depending on how the

patient would have presented --
BY MR. POST:

It would have mattered --
-- everybody is different.
-- to you, wouldn't it?

A. mean, at the time. I mean, if he had
something going on with him, yes, if he was
telling me he couldn't breathe at the time, yes.
But I don't know any of that, that's what he was
saying to them. And so, I mean it just --

Q. And that's kind of my point, is that
nobedy is telling you that Hector is saying he
couldn't breathe, right?

A. At the time I didn't knew.

Q. Okay. And as a paramedic that's
something you would like to know, right?

A. If he was having some kind of breathing
problem I would have, yes, sir. It would have.

Q. Okay. And knowing that Hector Arreola
said he couldn't breathe, you might have put
oxygen on him there in the yard, true?

MR. CASHBAUGH: Objection to form.
THE WITNESS: I mean, I would have

oT xo

 

 

treated it -- I would have -- if he was
—— PAGE 88
having problems breathing or could not
breathe, I would have treated it.
BY MR. POST:
Q. Okay. And I'm asking you is that one
of the things that you would have done?
A. Yes, Slr.
Q. Okay. Well, let me ask you, what would
I have done if somebody had told you that Hector

Arreola was saying that he couldn't breathe when
you arrived on the scene there on January 9th?

A. If somebody would have told me that I
would have done my own assessment and maybe see
if I could get information from him, seeing if he
could tell me what was going on.

Q. Okay. What would you have done in the
yard differently that night 1f you knew that he
was saying he couldn't breathe?

A. Well, I mean I would have got more
-- tried to get more information from him. It
could have been the way he was positioned or not
positioned, I don't know at the time. I just
would have went off what I saw and what he told
me.

Q. But he's not talking to you, right?
A. Yes, Slr.

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 23

oOo sm oO Se ww hm Fe

1
2
3
4
9
6
7
8

g
10
lid
dé
13
14
15
16
li
16
19
20
el
dz
23
24
29

 

— PAGE 30

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 23 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 893

 

Q. Okay. So assume he cannet talk to you
and he's not going te talk to you, what would you
do knowing that he couldn't breathe?

MR. CASHRAUGH: I'm going to have to
state an objection to all our hypotheticals.

He's already told you he would have to

assess it on the scene.
BY MR. POST:

Q. I'm asking you.

A. ‘That's what I would have done. I would
have done my assessment, I would of treated the
patient appropriately.

Q. Are you telling me that you would not
have done anything different if they would have
told you that he was -- had said over and over
and over that he could net breathe?

A. Yeah, I would have tried to figure out
why he couldn't breathe.

Q. Okay. Well, explain that to me.
would you have done differently?

A. 1 would have done my assessment and
figure out why he couldn't breathe, make sure he
was getting good air in his lungs, if his 02 sat

What

or something was low, we would have put him on
oxygen, whatever the patient needed, we would

 

have done.

®. And you would have done that right
there in the yard, right?

A. There's -- yes, sir. There is oxygen,
we would have done that if needed right there in
the yard.

). Okay. So again, 1t would have made a
difference to you, wouldn't it?

A. If he needed it, yes, sir.

Q. Okay. What is your protocol for
somebody that is hypoxic?

A. There is -- you've got to try to maybe
figure out the reason why he's hypoxic, there's
many different reasons for hypoxia. So you've
just got to do ABC's and try to go from there and
maybe figure out a reason why he's hypoxic, I
mean, 1f just depends.

Q. Kind of walk me through what your
assessment 1s and then what you would do to treat
hypoxia. What's the first thing you do?

A. Well, I mean there is many different
reasons. 50, you know, you want to get your
baseline vitals and you go off the baseline
vitals. Or let's just say his finger was cold or
something was going on with the a pulse, maybe

1
2
3
4
5
6
7
5

 

—— PAGE 91
something wasn't reading right, it's all
machines, you go off of how the patient presents.

Q. Okay. So --

A. That being said, if he needed oxygen or
he needed like for me to breathe for him or
something like that, you just go off how he
presents, so.

Q. Don't they train you that the first

y
10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

co amo Ee Ye hm RP

 

—— PAGE 92

thing you do is give them some oxygen; is that
right?

A. You go off your ABC's, you go off what
you see with the patient. You go off their skin
color, how they're breathing, if they're sating
good. I mean, you go off all of that. You just
don't go run and put somebody on oxygen. You
don't know nothing about their past medical
history, you don't know anything, so.

Q. Well, let me ask you this. 02
saturation, essentially you put something on
their fingers or hands to get a measurement; is
that right?

A. Yes, sir.

Q. Okay. And if you find or if you see
that your subject or your patient has an issue
with their 02 saturation, what do you do?

 

 

A. Yes, sir. Well, so it just depends on
like how bad it is. It depends on how much
oxygen you would give them, whether it be like a
nasal cannula or an out breather, or --

Q. Can you slow down a little bit, I
couldn'’t hear you.

A. Like a nasal cannular or adult non-
rebreather, it depends on how much oxygen you
give them, it's just ways of giving oxygen.
Nasal cannular, that's --

That's in the nose.

Okay. And that's -- spell that.

It's called nasal cannular.

Okay. And the second --

It's called an adult non-rebreather.
Okay. Was there another one?

Oh, adult BYM type valve mask.

Okay. Anymore?

You could go to something called a CPAP
but that' s only for like your asthma, your COPD,
stuff like that. And than you have it to where
you put what they call intubated and you would
breathe with a BVM through that tube. That's
about the extent that we go.

Q. Did you eventually put Hector Arreola

FO i xO TO xD xD

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
—— SHEET 24

1
2
3
4
5
6
7
8

g
10
dil
12
13
14
15
16
i
18
19
20
21
22
23
24
25

OG -—) ery a: i ae Pho oS

ho BO mo BO me mo RE RE RE RE PE PE Pe Ps PE FE
mee WM Oe DWAR Oe WMP Ot

 

— PAGE 34

Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 24 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

PAGE 33

 

on oxygen that morning?

A. When I got in the truck,
was doing my assessment is when --
time as we doing the assessment is the same time
that he happened to like -- it was like maybe a
couple of breaths and he took one deep breath and
when did that we started CPR.

Q. Okay. What else did you do at that
point?

A, We had to put him obviously in the
position to do CPR. I teld my partner to pull
the truck over and we started what they call ACLS
protecels which is CPR, intubate, ventilate the
patient usually it's about 15 liters of oxygen
with BVM. Gain IV access, give an ACLS drugs,
depending on what you see, what would be like on
the cardiac monitor or what you -- there is drugs
in case you think they might have done what they
call an opiate, you know, being overdose, it just
depends on what you see and what you think.

Q. Okay. And you actually were
interviewed by the Office of Professional
Standards of the Columbus Police Department on
January the 17th of 2017 beginning at 9:56 A.M.,
correct?

as soon as |
at the same

 

A. Yes, sir. I'm not sure about the time,
but I do know I was interviewed.

®. And I'm going show you what has been
provided to me, which is a transcript of that
interview, of that videotaped interview?

A. ‘Yes, sir.

®. Which is CCG 192 through CCG 206 which
I have marked as Plaintiff's Exhibit 2. Actually
it's the last page, it's COG 20%. I'm showing
you that last page.

Do you recognize your signature as being on
page CCG 209?

A. ‘Yes, sir.

®. And when you spoke to the Office of
Prefessional Standards of the Columbus Police
Department, you told them the truth, correct?

A. ‘Yes, sir.

). Okay. You were forthcoming?

A. ‘Yes, sir.

Q. Told them everything you knew?

A. Yes, sir. Everything I could remember
and that I knew.

). Okay. And that was Just approximately
eight days after you responded to 747 Moss Drive,
correct?

eam oe we Bh Fe

 

—— PAGE 95

A. I'm assuming so, yes, sir.

Q. And I'm going let you see it so, I'm
not trying to trick you. Everybody has a copy of
that.

A. I understand.

Q. And I want you to take a look at
Plaintiff's Exhibit 2 for a minute, and we'll
just give you a few minutes to read it.

oo

10
11
12
13
i4
15
16
i
18
19
20
Zh
22
23
24
25

 

— PAGE 96

MR. POST: Off the record.
OFF THE RECORD.
ON THE RECORD.

MR. POST: We're back on the record.

BY MR. POST:

Q. Okay. I understand you have already
reviewed Plaintiff's Exhibit 2, your statement to
the Office of Professional Standards prior to
coming in this afternoon, correct?

A. Yes, sir.

Q. Okay. So was there anything that you
read in your review of Plaintiff's Exhibit 2,
your statement to the Office of Professional
Standards that was not correct?

A. Not that I can think of.

Q. Okay.

No, sir.
So Plaintiff's Exhibit 2 is

essentially your true and correct statement,

 

 

correct?
A. Yes, sir. To the best of my knowledge.
Q. Okay. I think I was going to ask you
1f you recognize that particular doctor in the
ER, let me see if I can pop this back up.
(Whereupon, the recording was played.}
(whereupon, the recording was stopped.!
BY MR. POST:
Q. All right.
video.

Okay. I am showing you a
(Whereupon, the recording was played.}|
(Whereupon, the recording was stopped.!
BY MR. POST:
Q. Okay. I'm showing you some video.
A. Yes, Slr.
Q. Interrupt me whenever you recognize the
ER doctor that you see in any of these videos.
MR. CASHBAUGH: One second, could we
state for the record what video we're
watching, Bates number and the minute?
BY MR. POST:
Q. This is January 9, 2017 at 6:23:52
seconds A.M., 18 where we have it paused right
now. JI believe this is Officer Evrard's but I am

not positive.

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 25 of 35

DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

—— SHEET 25 PAGE 37

 

1 (whereupon, the recording was played.|
2 (Whereupon, the recording was stopped.)
3 BY MB. POST:
4 ). Have you seen any?
5 A. I saw a physician in there just looking
6 from the side view, I don't know if you have like
7 a facial, if he went any closer.
8 (whereupon, the recording was played.
9 (Whereupon, the recording was stopped.)
10 BY MB. POST:
11 Q. Do you recognize that gentleman there
12 at 6:23 and 28 seconds A.M.?
13 A. Yes, sir. That's Dr. Spurlock.
14 Q. Okay. And he's attending to Hector
15 Arreola there in the emergency room, correct?
16 A. Yes, sir. That's trauma room.
li Q. Okay. And that's the gentleman dressed
18 in kind of the maroon scrubs or?

19 A. Yes, sir. I can't tell what color.
20 That's him, though.

Z1 ®. And that's in trauma room 3, correct,
22 T-3, correct?

23 A. Yes, sir.

zd Q. All right. That's all I have.

25 MR. CASHBAUGH: Okay.

— PAGE 38

 

 

COURT REPORTER: Copy, Mr. Cashbaugh?
MR. CASHRAUGH: Yes.

COURT REPORTER: Copy, Mr. Post?

MR. POST: Yes, sir.

DEPOSITION CONCLUDED AT 4:55 BM.

cn om Cc BM Fe

 

—— PAGE 939

 

CERTIFICATE
STATE OF GEORGIA
COUNTY GF MUSCOGEE

I, Russell D. Anderson, a Georgia Certified
Court Reporter, in and for Muscogee County,
Georgia, do hereby certify that the aforegoing
pages numbered 2? through 98, inclusive, contain a
true and correct transcription of the
stenographic notes taken by me on the 19th of
August, 2019 of the testimony of Sgt. James Brad
Barnes, held at the offices of Page, Scrantom,
Sprouse, Tucker and Ford, 3rd Floor, Synovus
Building, Bay Avenue, Columbus, Georgia, 31902,
to the best of my skill and ability.

I further certify that I am not of counsel,
nor am I related to the parties in this action,
nor am I in anywise interested in the result of
said action.

WITNESS MY HAND, this 2nd day of September, 2019.

RUSSELL D. ANDERSON
COURT REPORTER
CERTIFICATE NO. B-403

 

— PAGE 100
GT. JAMES BRAD BARNES

 

 

DEPONENT'S SIGNATURE PAGE AND ERRATA SHEET

MUSCOGEE COUNTY, GEORGIA

I DO HEREBY CERTIFY that I have read the
foregoing deposition and the following
corrections are required as a result of the
transcription:

PAGE/ LINE CORRECT ION/ REASON

 

 

 

 

 

 

 

 

 

 

Signed before
this the

, Notary Public,
day of , 2019,

 

 

 

(NAME OF NOTARY)

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 26 of 35
DEPOSITION OF: JAMES BRAD BARNES 8/19/2019

—— SHEET 26 PAGE 101
September 27, 2019

 

IN RE: SIGNATURE TO DEPOSITION
Dear Mr. Cashbaugh,

Please have SGT. JAMES BRAD BARNES, to read
his deposition and sign the errata sheet.

After having done this, please have the
errata sheet and the signature page returned to
me for attachment to the original and filing with
the court.

You have the required 30 days within which
to provide signature. I will try to accommodate
you as much as possible to accomplish this.

Should you need to contact me, please call
me at 706-905-1759 Monday through Friday.

Thank you for your attention to this matter.

Sincerely,

RUSSELL D. ANDERSON

 

 

RUSSELL ANDERSON COURT REPORTING 706-905-1759
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 27 of 35

DEPOSITION OF: JAMES BRAD BARNES 8-19-2019

 

£01338

0

0011 (1) 79:14

0530 [2] 67:13,14

0531 (41 65:1 67:19 71:16,21
0536 [2] 68:4,13,23
0537 [1] 69:18
0538 [1] 70:15
0541 [1] 78:6
0542 [1] 80:5

1

1 (2115:5 18:7 18,23 19:12,13,14,14,
14,15,16 20:4 21:19 25:22 49:1 54:
21 55:16,17 56:2,15 68:4

10 (31 55:8 79:13 80:5

1028 (1) 72:12

10-4 [11 55:16

100 (41 32:21 44:25 65:10,16

106 (51 60:8,17,19,22 61:1,7

10th [2118:20 19:4

11 (51 55:11,15 63:16,16 67:19

1108 [1] 74:4

115 (41 35:17 36:5,8 40:10

12 (2140:13 55:21

1223 (11 77:19

1233 (11 77:19

13 (31 7:13 55:22 64:19

1319 (11 78:6

14 (11 56:1

1423 [1] 78:18

15 (71 56:8 65:21,24 66:21 68:13 71:
22 93:14

15-14-37 (13:17

16 [2] 56:10,14

17 (2149:17 50:5

417th (11 93:24

18 (2) 54:4 81:5

19 (11 55:6

192 [1] 94:7

19th [211:37 4:9 99:9

2

2 (2115:6 19:12 20:4 21:19 27:15 50:
6,7 53:2 54:5,11,12 55:8,21 58:1 94:
8 95:7,15,20,24 99:7 10171

2:30 [211:38 4:9

20 (4113:1 50:8 55:20 58:1

2005 [1] 67:13

2006 [21 14:7 67:13

2007 (2) 14:15,16

2009 (1) 14:19

2012 (1114:21

2012'ish [11 14:20

2015 (1113:9

2016 (1113:9

2017 [8] 22:22 27:16 42:11 48:18 49:
6 63:18 93:24 96:22

2018 (1115:11

2019 (61 1:38 4:9 13:8 99:10,19 101:
1

 

 

2038 [11 67:18

2058 [1] 64:24

208 [2112:6 94:7

209 [2] 94:9,12

21 (65:78 57:25 58:3,10 70:16
22 (2115718 59:1

23 (3) 49:17 59:2 62:5

24 (411821217 59:1 78:6

25 [2] 68:1,2

255 [1] 71:16

2572 (11 2:14

2645 (1169:11

2655 [1] 69:17

27 (1168:2

2747 (11 70215

2748 [1] 70:13

28 (41 55:15 68:1 69:18 97:12
28th [119:4

2nd [2118:18,20 99:19

3

3 (111 2:4 5:7 20:4 21:10,13,19 24:14,
20 42:6 48:12 97:21
3:40 [11 49:6
30 [2] 24:25 101:10
31 [11 78:19
3188 [1] 49:3
31902 (41:37 2:11 4:8 99:13
31902-2572 [11 2:15
31904 (112:5
32 (4150:4 65:1,1 80:4
3204 [2149:17 50:5
3205 (11 54:5
3206 (11 55:7
]
]

3207 (1155:21

3208 (1157:25

3210 [1] 49:4

33 [2158:9 72:12

3rd [211:36 2:9 99:12

4

4 (10) 5:8 24:10,17,19,22 22:17 23:5
42:16 43:17 48:12
4:19-cv-5-cdl [1] 6:13

4:55 (1198:5

40 (2167:13,14

47 (11 68:23

48 (11 18:12

49 (15:5

[
[
[
[

5 [2] 46:11,12
5:00 [1133:1

5:10 (1163:18
§:24 [2] 50:8 53:25
5:25 [31 63:20 64:19 66:21
5:27 (11 54:24
5:27:11 (1154:13
5:29 (1155:15
5:34 (1165:1

5:36 [1156:5

5:38 (11 72:11
5:39 (1145:13
5:40 [2] 27:16,25

 

5:41 (1179:15

5:41:47 (11 79:16

5:42 [21 78:18 81:5

5:48 [2] 40:23 57:8

5:50 (1139:24

5:51 [5133:17,21 35:18 37:14 58:9
§:51:33 (1158:11

5201 (11 27:8
538 (11 71:4
6
6 (1) 50:7
6:23 (1197:12
6:23:52 [1] 96:22
7
T (515:3 47:8,16 50:8,9
706 (11 2:16

706-905-1759 (1]101:14

FAT [9] 22:23 26:11 29:17 32:18 76:
25 81:8,24 82:23 94:24

760 [2] 22:23 51:3

8 [9] 23:10 25:23 53:2 54:6,12 57:12
58:20,23 79:17

8.b (13:5

82 (2) 41:5,6

85 [1] 39:24

9

9 [3] 54:13,20 96:22

9:56 [1]93:24

90 [2] 38:23 24

905-1759 [11 2:16

911 [13145:22 48:17,20,23 49:5,20
54:21 57:19 58:9,12,15,17 62:21
94 [11 5:6

96 (111371

98 [211279 99:7

9th [8] 22:22 27:16 42:11 48:18 49:6
63:18 77:1 88:10

A

a.m [27] 27:16 33:21 39:24 45:13 49:
6 53:25 55:16 56:5 63:19,20 64:20
65:1 66:21 67:14,19 68:4,13 69:18
71:4,16 72:12 78:7,19 79:15 93:24
96:23 97:12

aaron [20] 1:24 6:22 16:9,9 23:14,
20 24:1 41:25,25 44:17 56:18 69:1,
11,12 71:1,9 73:5,18 74:24 75:9

aaron’s [1] 80:13

abe's [2190:15 91:11

abdominal [1] 31:12

ability (1) 99:14

able [19]43:3 28:18 32:10 33:12 40:
6 41:13 45:23 57:22 61:16 76:21

abnormal [2] 32:4,16

abrasion [3] 43:1,3,8

abrasions [21 42:9,13

access [1]93:15

accommodate [1] 101:11

accomplish (11101:12

 

according [2] 27:15 71:6

accurate [4] 28:19 52:20 78:20 82:
14

acidosis [1] 85:2

acls [2193:12,15

acting [1]69:10

action [2199:16,18

activate [1] 59:22

activity [1] 27:3

acts (1141:16

actually (17116:20 22:23 25:2 30:
22 32:22 35:3 36:12 37:22 50:7 53:
24 54:12 56:1 64:19 68:2 70:20 93:
21 94:8

address [3] 27:8 50:22,23

administrator (2) 1:7 6:8

adult [21 92:7,15,17

aed [1141:25

aforegoing [1] 99:6

afternoon [1] 95:17

age [1137:10

agency [113:21

ago (2112:24 53:20

agree [1]54:15

agreed (414:2,10,16,23

agreement [13:18

agrees [1] 66:7

aguilar (41 1:20 6:19 16:13 72:1

aguilar's (2) 79:13,14

ahead [4] 44:18 61:3,4 82:2

air (2140:3 89:23

alabama [11 11:21

alcohol [118:6

alert [41 25:3,4,6,10

alertness [1] 37:3

alexis [2] 9:11,14

allows [1] 28:14

almost [4] 10:19 13:1 38:21,23

already [6] 7:4 35:25 48:25 75:24
89:6 95:14

amba [1] 79:14

ambulance [16] 20:23 22:13 23:21,
24 26:12 30:16 39:4 41:7 42:3 55:5
68:14 69:4 72:14 77:20,25 82:12

ambulances [7119:5

analysis [2] 40:24,25

anderson [2] 1:34 2:13 3:10,28 4:5
99:4,20 101:17

angle [2138:23,24 39:1

another [6] 17:19 47:2 49:11 67:7
71:8 92:16

answer [1°] 65:24 66:2 72:4,4 82:3,
25 83:19,20,23,24

answered [2] 35:25 73:13 86:22

answering [1137:11

anybody [3] 11:8 17:4 51:13

anybody's [1] 75:15

anywise [1] 99:17

aphasic [1] 29:13

apparent [11 83:38

apparently [11 74:8

appear [1] 72:22

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 1

/- appear
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 28 of 35

DEPOSITION OF: JAMES BRAD BARNES 8-19-2019

 

appears [11 21:15 27:15 42:8 54:10
68:14 69:18 72:13

applied [1186:7

appropriate [1137:10
appropriately [1189:12
approximately [5] 18:22 63:18,19
71:15 94:23

area [6] 18:22 19:3 31:12,13 46:24
59:18

arm [2] 39:10 80:13

around [2] 10:21 13:8 32:6 37:6 43:
4 71:1 76:9 77:24

arreola [4°] 1:4,5,8,9,10,11 6:6,7,9,
10,10,11 29:5 46:21 65:4,8,21 66:
13,17,23 67:5,20 70:9 71:2,25 72:2,
8,25 74:5,8 75:19 78:11 81:5 82:22
83:9 86:17 87:20 88:9 92:25 97:15
arreola's [10] 39:23 42:10 70:7,12,
21 75:9 76:10,18 80:17 82:20
arrest [3] 31:7 34:16,17

arrival [2] 24:24 27:21 70:4
arrived [5] 56:15,19 57:7 65:7 88:
10

arriving [1169:4

article [1] 3:5

asphyxia [2] 85:6,7
asphyxiation [1185:18

assess [2] 82:13 89:7

assessed [2] 29:6,9

assessing [1] 75:20

assessment [17] 27:17,21 28:2,6,
10,13 29:21 30:25 31:2 75:22 86:11
88:12 89:11,21 90:19 93:3,4

assign [14:20

assigned [1118:5

assistant (2) 15:21 57:13

assisted [1]23:15

associate's [1] 13:22

assume (4) 27:10 36:3 47:7 89:1

assuming [2157:21 95:1

asthma [1] 92:20

attachment [11101:8

attended [1113:12

attending [11 97:14

attention [2] 49:16 101:15

attorney [2] 3:32,34

attorneys [11:36

audio [1] 80:24

august [(311:38 4:9 99:10

auto [3] 45:3,7,21

automatic [1] 34:4

automatically ('150:22

available [2] 28:21 29:23

avenue [8] 1:37 2:10 4:8 18:18,21
19:4 32:18 99:13

b-403 [1] 99:22

baby's [1111:6

back [9] 9:19,21,23 10:3 23:14,19,
22,25 24:2,8 26:7 ,12 30:15 36:4 38:
3,14 41:3,21 42:3 44:12,12 52:16,
25 59:15 63:7,9 67:8,12 69:2 70:7

 

74:14 78:25 79:7 82:21 83:16 84:12
85:10,17 95:12 96:5

bad [1] 92:2

baptist [111:2

barely [1] 76:15

barnes [9] 1:32 3:4 4:4 6:2 7:8 63:
10 99:11 100:1 101:4

baseball [1] 12:3

based [5] 55:10 57:5 82:11,18 83:7
baseline [2] 90:23,23

basic [2] 28:6 75:22

basically [15] 22:6,7 25:9,15,17 32:
25 37:2 42:1 51:22 59:13,16 67:18
70:2 81:22 82:16

bates [2] 49:2 96:20

battalion [21 19:15,16 20:22

bay [4114:36 2:10 4:8 99:13
became [2] 14:16 15:13

become [1114:12

bed [1] 26:9

began [1] 86:20

begging [1] 66:17

beginning [211:38 49:5 93:24
belief (1154:25

believe [1] 96:24

best [4159:14 77:13 96:2 99:14
better [2116:25 79:17

between [5] 4:2 13:9 30:1 42:21 74:

24
bg [2139:17,19
big [1142:25

bilateral [1] 25:1

bit (121 8:9 10:22 38:23 39:1 65:14,
17,18,19 67:12 68:17 85:4 92:5
bite (1167:11

black [1] 81:20

blood [17] 26:20 33:18,22 34:1,2,2,8,
10,19,21 39:14,19,23 40:24 25 41:
13,20

board [113:6

boards [2] 14:12,20

body [7] 62:22,23 63:17 68:3 71:6,
10 79:14

boren [211:29 6:25

both [31 20:25 36:21 65:19
bottom [2] 21:19 42:8 47:17 56:8
57:24 58:25 70:3 72:14

bought [718:21

bounce [1] 10:21

box [1] 2:14

boxes [2] 42:22 23

bp [1] 82:9

brad [1114:32 3:4 4:4 6:2 7:8,20,21
11:3 99:10 100:1 101:4

bradley [1] 2:4

break [1]47:20

breath [2] 28:8,11 93:6

breathe [17165:21 66:14 70:10 82:
21 86:18 87:9,14,21 88:2,9,17 89:3,
16,18,22 91:5 92:23

breather [2] 40:9 92:4

breathing [6] 25:17 35:9 67:22 87:

 

 

18 88:1 91:13

breaths [1] 93:6

brian [411:22 6:21 16:2 63:17
briefed [1] 70:2

bring [2113:3 21:6

bringing [11 78:8

broad [1118:23

brothers [1112:14

brought [2] 24:12 24:14
bruising [2]42:10,18

buddy [1] 74:8

building [4] 1:36 2:9 4:8 99:13
b-u-r-n-e-t-t [1117:21

burnett [21 17:20,25

bush [12] 23:14,14,20 56:18 69:1,12
71:1 72:22 74:21 75:9 77:22 78:9
bush's [1] 73:18

button [1] 34:5

bvm [3192:17,23 93:15

Cc

Call [22119:11 20:4 22:4,5,9,20 25:
23 39:1 43:16 45:9 46:5 48:23 51:1
52:2 53:25 60:23 61:8 86:10 92:22
93:12,19 101:13

called [6] 25:22 46:16 58:18 92:13,
15,19

calling (1160:9
calls (7119:9 24:24 48:17,18,20 49:
3,5

cam [2] 68:3 71:10

came [7] 22:9 23:10,20 27:11 37:13,
22 53:25

camera [2] 63:17 71:6 79:14

cameras [2] 62:22,23

cannot [21 35:10,12 89:1

cannula [2] 40:9 92:4

cannular [2] 92:7,10,13

capabilities [1] 20:13

capacity [€] 1:22,24,26,30 6:20,22,
23 7:1

cardiac (71 26:20 31:7 34:16 35:13
36:20 57:20 93:17

care [5] 21:14 22:2 46:20 47:11 48:
8

cascade [1113:13

case [7] 3:19,20,24 6:13 10:5 26:10
93:18

cashbaugh [28] 2:8 6:16,17 11:3,
11,14 35:24 47:20 49:10,13 54:16
63:25 64:9 65:23 66:3 72:3 82:1,24

83:18,22 86:21 87:23 89:4 96:18 97:

25 98:1,2 101:3

caused [2] 83:3,7

ceg [15] 49:3,4,17 50:5 54:4 55:6,20
57:25 63:15,16 79:12 94:7,7,9,12
ecog12 (11 71:9

ceased [1] 67:6

center [11] 13:2 23:15 37:23 56:15
57:8 59:7 60:1,1 61:2,2,3

certain [5] 19:1,23 33:25 47:13 86:
25

certificate [2] 99:1,22

 

certified [5] 1:34 3:9,29 4:6 99:4
certify [3] 99:6,15 100:4

chad [1] 23:11

chair [1] 26:8

change [21 39:12 45:23
changed [2] 10:9 76:6

channel [3] 20:7 ,19 21:3
channels [5 20:2,3,10,14,20
charge [11 3:23

check [11 75:22

checking [1] 37:2

chest [1] 30:24

chief (511:28 6:24 17:17 19:15 20:
22

child (2141:11 6:11

children [11 9:2

child's [1] 9:7

christian (1) 11:2

church [3110:20 11:8 13:11
circular [1133:11

city (4112:7 19:10 22:13 52:4
civic (1113:2

clear [1149:21

clearance [1] 55:3
clearheaded [1] 7:24

clearly (2157:17,19

clicked [1143:9

close [4] 73:20,21 75:19 81:19
closed [1] 9:22

closely [2] 64:6 81:23

closer [3]51:18 80:23 97:7

closes [3117:9 51:25 52:2

closest [2] 51:23 52:1

cms [2] 32:4 33:10

coherent [1] 28:24

coincide [1] 20:2

cold [5] 26:23,24 35:1 82:13 90:24

collar [21 41:20,25

color [2191:13 97:19

columbus [261 1:3,19,27,37 2:5,11,
15 4:8 6:15,18,19,24 7:9,12,14,15
11:20,22 12:18,18 13:21 14:6 16:19,
24 19:17,20 51:18 54:21 57:19 58:8,
12,15,17 93:23 94:15 99:13

column [21 40:2 43:20

columns [1139:18

coma [1] 36:25

combination (2! 36:20 43:2,7 65:
11,13 67:24 74:22 76:1 79:24

come [3] 19:8 27:9 57:13

comes [2] 45:22 61:15

comfort [2] 26:35

coming [4133:2 55:17 65:4 95:17

communicated [1158:17

completely [1] 67:3

compliance [1] 4:13

compound [18:12

compressional [1] 85:7

concepcion [11:9

conception (16:9

concluded [1] 98:5

condition [2] 82:22 83:9

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 2

appears - condition
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 29 of 35

DEPOSITION OF: JAMES BRAD BARNES 8-19-2019

 

confirm [1] 76:4

congratulations [1] 9:5

conscious [2] 25:3,5

considered [1115:8

consolidated [411:18 6:18 7:15 12:
19

constantly (11 21:1

contact (11101:13

contacted [113:12

contain [1] 99:7

contract [2] 3:16,18

contractors [1110:19

conversation [2] 26:16 74:2

cop [1] 67:22

copd [1] 92:20

cops (1) 26:15

copy [5149:10,11 95:3 98:1,3

correct [51] 7:16 14:17 15:25 17:5
18:19 21:15 27:17 29:7,17 30:9 32:
18 35:6 38:14 39:24 40:3,11,14,25
42:11,14 43:12 45:16 54:1,22 55:1,
18 56:3 57:8 66:14,18 67:20 69:5
70:4 71:4 72:2,9 75:10 77:14 82:7
86:14 93:25 94:16,25 95:17 22,25
96:1 97:15,21,22 99:3

correction/reason [1]100:8

correctional [2112:21 13:3

corrections [1]100:6

correctly [1 26:22 44:25 45:14 46:
23

corrects [1157:6

couldn't [17] 30:17 32:8 34:8,12,14
70:10 82:21 86:18 87:9,14,21 88:9,
17 89:3,18,22 92:6

council [13:7

counsel [71 3:20 4:3,18,19 49:3 66:
299:15

count [1166:5

county [14] 3:3 8:20 11:23 12:5,8,
22 17:23 18:2 60:24,25 61:9 99:3,5
100:3

county's [1] 60:22

couple [4] 9:25 10:17 67:9 93:6

course [7] 8:1 15:23 30:14 43:24
63:11 65:20 66:20

court [19] 1:1,34 2:4,13 3:6,9,10,13,
29 4:6,14,24 6:14 8:2 98:1,3 99:5,
21101:9

cover [2] 3:22 18:14,23

cpap [1] 92:19

cpd [3] 25:2 76:2 80:14

cpd's [1] 86:2

cpr [5]62:18 84:1 93:7,11,13

crazy [27146:2 69:10

cross-examination [1] 7:2

crying [1] 86:18

cuffs (11 25:1

currently [4] 7:8 8:16 18:13 26:13

custodio [211:13 6:12

customary [1] 3:23

cut [1130:14

D

 

 

dad [2111:19,20

dad's (1112:16

daniel (2117:15,23

dark [2] 44:15 64:12

date [213:31,33

day [2]18:15 22:25 44:16,16 45:13
46:21 99:19 100:10

days [4]12:4 18:14 94:24 101:10

dear [11101:3

deceased [211:5 6:7

decipher (1) 74:23

deep [1] 93:6

defendant/respondent [1] 3:34

defendants (4) 1:31 2:7 6:17 7:1

definitely [3] 24:1 35:15 36:7

degree [2] 38:23,24

delivered [1]37:23

denomination [1110:25

department [1211:27 6:24 13:23
14:6 15:5 16:7,20,24 17:10 19:18,
20 93:23 94:16

depended [1186:24

depending [81 27:23 32:8 40:16 41:
17 85:12 86:5 87:1 93:16

depends [6] 27:24 90:17 92:1,2,8
93:20

deponent's [11100:2

d-e-p-o-s-i-t-i-o-n [1]6:1

deposition [16] 1:32 3:4,14,15,22 4:
4,11,12,21,24 8:1 21:8 98:5 100:5
101:2,5

depositions [114:15

dermatology [1110:17

describe [2] 31:12 81:16

determining [1151:22

died (1185:17

difference [4] 83:12 84:16 86:16
90:3

different [14] 9:23 20:14 37:3 44:16
46:25 48:15 65:11 81:13 84:25 86:4
87:5 89:14 90:14,21

differently [2] 88:16 89:20

dilated (2) 74:20 76:18

diploma [4] 13:16,16,18,19

direct (1149:16

disc (11 71:10

disclosure [113:8

discount [1] 3:24

dispatch [23] 19:25 20:1,10,12,17,
17,23,24 21:3 45:1,8,21,22 48:17,
17 49:5 50:24 54:21 57:14,16 58:16,
19,19

dispatching [1151:8

district (311:1,2 6:15

division [211:3 6:15

dixie (1115:15

doctor [71 9:22 10:1 47:2,10,12 96:
4,17

doctor's [2110:13,18

document [1] 24:14

documentation [2] 22:1,8 48:9

documents [1] 21:21

 

doing [12] 15:8 42:1,2 61:5 62:18
77:3,22 79:21 80:14 84:1 93:3,4
done [21] 14:14 38:15 41:11 57:14,
14,16 75:18 88:5,8,12,15 89:10,11,
14,20,21 90:1,2,5 93:18 101:6
dots [1] 81:21

doubt (1157:17

down [12] 13:4 26:25 33:17 38:7,25
39:3 41:9 51:9 71:25 76:14 83:14
85:24 92:5

downtown [1118:18

dressed [1] 97:17

drift (11 8:9

drive [14] 19:4 22:23,24 26:11 29:
17 51:3,18 56:2 76:25 78:13 81:8,
24 82:23 94:24

driveway [5] 34:23 69:19 70:3 83:
14,15

driving [2] 23:23 44:4

drop [2142:22,22

drove [11 23:24

drugs [5] 8:6 47:13,13 93:15,17
duces [1] 21:7

dudley (61 1:22 6:21 16:3 70:2 72:1
dudley's [2] 63:17 68:3

duly (11 6:3

during [1113:23

duty [1116:23

E

each [4] 21:19 22:3 25:19 43:11

earlier (2111:15 36:1

east [(2119:5 51:17

education [2113:20 14:1

effect [114:13

eight (2112:12 94:24

either (1) 75:8

electrical [1] 27:3

elrod [11 23:11

emergency [5] 16:14 44:21 46:19
47:1 51:24 97:15

employed (2) 15:12,14

employs [1] 7:16

ems [20] 7:10,12,15 12:18 14:6 15:5,
6 19:25 20:11,12,17 24 21:3,24 22:
3 24:24 48:17 50:15 51:23 52:22

emt [9]114:2,11,13,16 20:17 23:14
72:22 77:22 78:9

end (151 12:2 14:19 34:23 51:6,7,10,
10,13 52:17,18,22,24 53:9 65:2,5

ends [1] 19:2

engine [12118:25 19:7,14 20:21 22:
8 23:10 25:22 57:12,13 58:20,23 59:
11

enough [2162:20 81:19 82:17

enter [1133:25

entered [1] 45:6

eric (1185:17

errata [2] 100:2 101:5,7

eventually [1] 92:25

e-y-r-a-r-d's [1] 71:10

er (3) 59:18 96:5,17

error (2164:12,12

 

escalated [1] 34:15

especially [2] 8:9 29:2

essentially [6] 28:17 48:11 49:2 66:
22 91:19 95:25

estate [2]1:8 6:9

eval (2) 77:14 86:10

evaluate [1159:20

even [2] 20:22 23:25

everybody [4] 33:8 66:7 87:5 95:3

everything [2] 34:6,15 36:13 37:6
41:18 42:2 94:20,/21

evidence [1] 4:22

evrard [6] 1:25 6:22 16:9,10 71:10,
25

evrard's [1] 96:24

exactly [11111:18 23:2 34:25 35:3
37:17,19,20 39:21 43:14 45:3 80:14

exam [1127:17

examination [1] 5:3

examines [1] 24:17

except [1]4:18

excuse [9] 54:11 64:9 71:25

exhibit (141 5:5,6,7,8 22:17 24:14,
17,20 49:1 94:8 95:7,15,20,24

exhibits [1] 5:4

explain [3] 26:4 65:13 89:19

explained [1141:14

expression [2] 81:11,13

extent [1]92:24

extra [1]40:17

extremely [2] 26:23,23

extremities [2] 32:2,3

eye [3] 29:19 30:9,9

eyes [14] 25:16,20 28:5 29:19 32:22
37:5 75:9 76:10,18,24 77:8 81:16,
19,23

F

face [121 30:13 42:13,17 43:15 70:
13,21 71:25 72:16 73:22 79:16 80:9,
11 85:24

facial (3) 81:11,12 97:7

facility (41 13:5 59:9 61:14,21

factors [1185:13

familiar (11 51:4

far (9117:13 18:6 19:18 55:10 58:16,
22 64:25 75:20 77:7

farther (2115:5 85:5

fashion [11 16:6

fast [1] 83:14

faster [2] 44:20 84:21

feel [4132:14,15 33:13,15

feeling (1) 7:23

feet [3] 26:6,9 37:8

felt [2135:10 84:5

few [6] 13:10 49:19,21 64:4 82:18
95:8

figure [7134:6 35:3 62:9 89:17,22
90:13,16

file (11 27:12

filing (214:24 101:8

financial [113:24

find [4110:22,23 34:12 91:23

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 3

confirm - find
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 30 of 35

DEPOSITION OF: JAMES BRAD BARNES 8-19-2019

 

fine (1111:16

finger [61 33:14,15 40:7,16,19 90:24
fingers [41 33:13,16 40:18 91:20
finish (1113:22

fire [21] 7:9,9,12,14 12:18 13:22 14:
6 15:4 17:10 19:25 20:4,9,10,17,23
21:23 22:4,6,6,10 55:5
firefighter (2) 14:13 15:13
fireman [2114:10 17:16

first [20] 6:3 14:10 21:17 24:18 30:6
33:22 35:18,21,23 36:2 41:2,11,12
46:13 63:14 65:7 74:7 81:18 90:20
91:8

five (51 51:15,15 52:4.12 66:22
fixed/non [1] 29:19

flashing [11 68:8

flashlight [71 33:4,6,7,9 80:7,11 81:
19

flashlights [2] 30:2 33:3

floor [211:36 2:9 99:12

follow [1150:10

following (3) 3:8 54:4 100:5
follows [216:4 57:6

force [14:13

ford [211:35 4:7 99:12

foregoing [11100:5

foreman [1113:5

foreseeable [1114:25

form [9] 4:19 35:24 65:23 72:3 82:1,
24 83:18 86:21 87:23

formal [1114:1

forthcoming [1194:18

found [2] 24:25 31:16

fowler's [1138:22

fowlers [2]138:17,20

frame [1168:9

francis [2110:16 20:12

frederick [1] 23:12

freezing [1] 34:25

frequencies (11 19:21

friday [1]101:14

friend [211:12 6:12

friends [2116:2,21 17:13

front [2] 24:13,20 25:1 37:16,21 44:
11,12 68:25

full (14:13

further (3) 4:16.23 99:15

future [1] 14:25

G

gain (1193:15

garner's [1] 85:17

garrett (2117:3,8,9

Gary (1]17:7

gash [1] 30:20

ges [1] 36:25

ged (1113:17

gentleman [31 85:16 97:11,17
gentlemen [11 77:20

georgia [2111:2,19,34,37 2:5,11,15
3:2,7,9 4:5,8 6:15,19 8:16 11:24 99:
2,4,6,13 100:3

gets [2111:5 44:11

 

getting (2) 26:19 44:5 89:23

gi (11 31:22

Give [19] 28:21 30:19 42:20 46:1 47:
14 91:9 92:3,9 93:15 95:8

given (1) 3:25

gives [2]42:22,25

giving (318:2 59:11 92:9
glasgow [1] 36:25

glitch (1) 46:3

g-l-o-v-e-r (1117:5

glover (1117:4

glucose [5] 39:20,23 40:25 41:13,
20

got (41110:9 12:3 13:16,19,22 18:16
20:5 21:2 23:13,22 26:17 ,18 27:13
28:10 32:19,20 34:9,22,24 35:12,19
36:12 38:14,19 39:14 40:10 42:23
44:10 49:19 52:4 59:11 61:5,23 62:
12,16 74:11,12 88:18 90:12,15 93:2

gotcha [2111:10,13

government [41 1:18 6:18 7:15 12:
19

grab [1] 32:7

grade [2112:10,12

gradually [11 86:19

graduated [2]13:15 14:20

ground [2] 24:25 34:20

grounds [14:20

grow [1]11:22

growing [1113:11

gu [1] 31:19

quess [18] 9:19 10:2,16 13:2,5,25
18:3 22:1 30:4 31:13 40:2 48:20 51:
17,20 65:19 84:22

gurney [1] 83:15

guy [1]68:25

guys [1] 73:11

H

half (1112:2

halfway [1] 78:13

hamilton (21 8:16 9:12

hand [51 32:7 49:8 80:8,13 99:19
handcuffs [2] 25:2 86:13

hands [31 37:8 41:21 91:20
hangout [1116:22

happen [1] 85:9

happened [41 28:1 51:19 85:15 93:
5

happening [71 80:5

hard [5] 65:12 67:21 ,23 74:23 76:13
harness [1] 79:25

harris (31 8:19 17:23 60:25
hartford (1111:21

head [4] 30:13,15,20 32:21 42:10
43:15 77:3,5

headache [1159:19

heads [1159:11

hear [12] 19:24 34:14 49:19 52:3,6,
25 60:2,7,10 61:6,7 67:5 70:8 73:10,
1? 74:14 75:5 92:6

heard [20] 15:23 52:17 ,18,19,24 57:
12 59:6 65:3,5,6,20 66:13,15,16,25

 

 

67:18 73:12,19 75:6 85:6
hearing [2]58:8,15
heart [21 31:2 36:22
hector (4714:5,8,10,11 6:7,9,10,11
29:5 39:23 42:10 46:20 65:4,8,21
66:13,16,23 67:5,20 70:7,9,12,21
71:2,24 72:1,8,25 74:5,8 75:9,19 76:
10,17 78:10 80:11 81:5 82:20,21 83:
9 86:17 87:13,20 88:8 92:25 97:14
held (1199:11
help [4113:4 23:6 58:19 61:16
helping [1] 23:22
hereby [2] 99:6 100:4
high (41 11:25 12:1,13 13:15
highest [1]41:23
highway [1] 12:6
hill (21 69:20 72:23 78:10
hills (1113714
hire (1114:10
history (2131:24 91:17
hits (1119:2
hitting (1134:5
hold (11 7:8
home [1112:1
hon [21 2:3,8
honest [15] 24:1 27:10,12 37:15,17
39:11,15,20 52:12,14 53:12 65:9 75:
13 81:9 85:21
horizon's [5] 9:16,20,24 10:3,13
hospital [8117:3 21:13 23:24 26:17
36:17 38:15,16 42:4
hospitals (21 10:17 20:6
hours [(1118:17
house [21 8:21 33:2
humming [71 67:6
hurt (1 12:3
hypotheticals [1189:5
hypoxia [2] 84:23 90:14,20
hypoxic [2]90:11,13,16
I
id (11 27:11
imagetrend [2] 21:18,25,25
imee [211:12 6:12
immediate [1] 43:18
important [11 85:23
inclusive [1] 99:7
incoherent [2] 28:19 29:6,10
index [215:1,4
indicate [1] 53:16
indicates [1]42:16
individual [11] 1:21,23,25,29 6:20,
21,23,25 27:22 28:7 22
individually [1] 43:9
influence [118:5
information [5] 75:25 76:2 86:5 88:
13,19
initial [2] 24:24 43:21
initially (21 26:2 44:4,10
injured [2184:6,19
injuries [1]43:15
injury (2142:23 84:23
instance [6] 25:14 26:5 43:6 44:10,

 

21 76:3

instead [1161:21
interested [1]99:17
interpret [1161:16
interrupt [1] 96:16
interview [2] 94:5,5
interviewed [2] 93:22 94:2
intubate [1] 93:13
intubated [2] 62:13,16 92:22
issue [1] 91:24

issues [2] 51:12,20

itself (11 66:8

iv (1193315

J

j-a-c-k-s-o-n [1110:10

jackson (1110:4

jail (12:22

James (91 1:32 3:4 4:4 6:2 7:8,20 99:
10 100:1 101:4

january (191 22:22 27:16 42:11 48:
18 49:6 63:18 76:25 88:10 93:24 96:
22

jezreel (211:12 6:12

job (219:25 14:8

jones (1123:11

judicial (1) 3:7

july (15:11

jury (318:3 11:6,7

K

keep [2] 34:5 37:11

kept [1] 67:1

kids (11 37:10

kind [22110:21 13:23 20:9 31:20 38:
2,20,21,22 40:8 41:11 51:21 52:2
$9:10,12,23 65:6 74:23 75:25 87:12,
18 90:18 97:18

knowing [2] 87:20 89:3
Knowledge [2] 85:5 96:2

Known [5] 58:15 84:16,18 86:17,25

L

labeled (21 48:25 71:11
laceration [5] 42:9,14 43:1,3,8
ladder [8118:25 19:8,14 20:22 22:8,
16,24 23:9

last (19) 10:4 14:1 15:11 47:8,16 54:
21 62:4 66:25 94:9,.10

laws [1]4:14

lawsuit (1115:25

leaning [1] 70:22

least [1] 28:24

left [2130:9 31:10 39:9

leg [3] 25:1 70:22 86:13

less [2138:24 65:17,18

letting (11 60:9

level [21 40:16 41:23

levels [1137:3

light (41 30:22 32:24 44:17 80:17
lighting (11 27:24

lights [7] 30:2 33:2 43:21 ,22 44:9,
19 68:9

likely (1) 36:13

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 4

fine - likely
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 31 of 35

DEPOSITION OF: JAMES BRAD BARNES 8-19-2019

 

limb (21 39:9,10

limits (11 12:7

limp (1) 70:22

line (2135:21 41:9,10

list (1141315

listed [2] 43:12,17 59:2

listen [2]53:13 54:13 60:13 61:14
64:3,19 66:4 75:1

listened [1] 65:3

listening [41 56:18 57:10 64:24 74:
3

litchfield (11 27:8

liters (1]93:14

litigation [113:26

little [16] $:9 9:21 10:22 38:23,25 44:
16,19 65:14,17,18,18 67:12 68:17
80:22 85:4 92:5

live (51 8:15,16 9:12 11:19 12:5
lived (18:19

lives [2111:20,21

long (61 7:11 8:19 9:17 15:16 59:6
67:10

longest [2113:14 15:14

look [19] 10:5 24:15 41:9 59:13 76:
24 77:12 79:12 80:12 81:23 95:6
looked [3] 43:14 76:10,20
looking [22] 23:2 27:21 28:5,7,22
33:19 38:4 44:8 50:4 51:14 57:11,
25 72:11 75:9 76:9,12,13 77:2,5,11
80:9 97:5

looks [11] 21:23 68:16 69:1 70:24
72:17 77:25 79:23,23 80:8,20 81:20
lot (10) 28:4,5 30:18,19 32:11 33:12
39:2 45:20 47:9 67:10

loud (1165:17

low [2] 34:13 89:24

lower [2]34:10,11

Ipn [119:16

lumbar [2] 32:2,2

lung (1) 30:25

lungs [1] 89:23

lug (1131:9

M

mO1 (145:9

m-1 (7160:8,17,19,25,25 61:1,7

md (1145:10

machine [5] 31:16 36:2,5,8,14
machines [2] 36:15 91:2

macon [2117:15,23

made [9] 3:22 4:18 15:9 25:11,12
83:12 84:15 86:16 90:7

mainly [5144:1 13:13 22:14 47:12
81:15

male [1] 24:25

mani [3] 61:21,24 73:18

manager [1]15:22

manually [2] 34:14 36:6

many [71 12:4 33:7 66:11 84:25 85:
13 90:14,21

mark [6] 2:3 6:5 7:5 21:9 53:2 66:3
marked (5! 21:13 48:25 55:7 63:15
94:8

 

maroon [1] 97:18

marriages [1]8:25

married [21 8:23 10:8

martin (1123:11

mask [11 92:17

matt (1147:19

matter [6] 24:1 40:19 42:24 52:1 55:
4101:15

mattered [1] 87:4

mean [59] 10:21 15:4 17:2,12 23:8
25:4,16 26:2 27:2 28:3 29:13,14 31:
9,19,23 32:4 34:11,24 36:16 37:1
38:9,18 39:4 40:5 44:23 45:14,25
46:9,14 50:19 53:20,21,22 65:9,9,
16 66:4,25 72:16 73:19 75:21 77:9
80:19 83:1,25 86:23,24 87:7,7,11,
24 88:18 90:17,21 91:14

means [/] 28:9 34:12 40:6 44:3,5,
13 58:18

measurement [1] 91:20

medic (19) 7:9 19:12,12,13,15 25:22
54:21 55:16 56:2,15

medical (15) 23:15 31:23 37:23 51:
24 56:15 57:8 59:7,25 60:1 61:1,2,3
82:22 83:9 91:16

medically (1181:16

medication (1)47:14

mental [2] 28:18,21 76:6

mentally (1132:9

met [21 7:4 16:13

michael [4] 1:20 6:19 16:12 79:13
middle [214:2 6:14

midtown [3] 20:12 46:15,16

might (1713:21 8:8 9:18,24 10:4 33:
5 40:21 59:23 61:7,11,16 79:16 80:
19 85:17,19 87:21 93:18

mileage [1] 44:22

mind (1115:9

mine [21 77:12 80:13

minor (211:11 6:11

minute [7] 24:16 47:21 61:21,23 72:
18 95:7 96:20

minutes [7] 64:4 66:22 67:9 83:17
84:12 86:19 95:38
mischaracterization [1] 82:2
missing [1112:4

mistake [1] 50:25

mistakes [1] 51:2

moan [1] 86:20

moaning [2] 65:6 67:6,20

mode [1143:21

mom [2111:19,20

moment [11 50:6

monday [2] 49:6 101:14

monitor [7119:20,25 26:20 34:3 35:
14 36:20 93:17

morning [7118:16 33:1 45:13 52:13
54:1,24 93:1

moss [13] 22:23,24 26:11 29:17 32:
18 51:3,18 56:2 76:25 81:8,24 82:
23 94:24

mostly [1]13:12

 

 

mother [2] 9:7 11:6

motor [2] 32:5 33:11

mouth [1] 75:15

move [7] 12:8 33:12 48:2 54:3 55:
20 56:7 63:19

moved (4]10:1,23 12:12 34:13

moving [71 31:13,14 32:6 37:7,8 75:
15 83:14

mpost@markpostlaw.com (11 2:
6

ms [2] 5:3 9:14

much [12111:5,23 19:23 22:12,13
26:16 31:12 42:20 76:5 92:2,8 101:
12

multiple (4) 20:14 28:12 46:25 65:
11

muscogee [°] 3:3 12:22 60:22 ,24
61:9 99:35 100:3

myself [2] 45:6 76:14 79:20

N

name [5] 7:5,6 9:10 10:4 85:16 100:
11

named [31 15:24 17:19 23:19

names [2] 10:19 15:23 23:1

narrative [2] 24:19,19

nasal [5] 40:8 92:4,7,10,13

near [2] 51:15 72:13,14

necessarily [2] 46:14 47:11

necessary [1] 4:17

neck [1] 30:13

need [5] 36:10,11 44:9 59:21 101:
13

needed [6] 54:25 89:25 90:5,9 91:4,
5

neighborhood [1] 44:6

neither (11 75:12

neuro [11 29:12

never [5] 10:8 48:22 57:11 67:7 82:
4

nevertheless [1] 66:9

new [6] 9:16,20,23 10:3,12 85:15
news [1] 85:20

next [6]14:12 6:12 29:12 37:19 43:
20 61:13

n-f-i-r-s [1] 22:7

nfirs (1) 22:5

night [1] 88:16

nine (11 79:15

ninth (1112:12

nobody [9] 16:22 52:18,23,24 53:9
84:9,10,11 87:13

noise [1165:15

noises [5] 28:23 65:3,5,6,11

non [1192:7

non-rebreather [1]92:15

nor (2199:16,17

normal [11] 28:25 30:11,13,14 31:
22,25 32:2 37:7,8,9 48:5

north [17] 51:6,7,10,10,13,20 52:17,
17,19,22 24 25 53:4,9,10,16,22
northside [1] 20:11

nose [1] 92:11

 

notary [1] 100:11

note [4] 28:18 30:11 39:10 68:8
noted [5] 25:19 31:25 32:3 42:8 13
notes [2] 38:10 99:9

nothing [5] 29:3 30:18 31:15,17 91:
16

notice [31] 4:24 21:8 30:5

noticed [2] 30:21 34:15

notified [11 45:2

november [117:13

npoc [‘] 26:2

number [221 6:13 46:1,4,6 50:6,7,7,
8 54:5,5,11,12 55:8,21 58:1,9 59:1,
2 63:16 66:14 79:12 96:20
numbered [2] 21:20 99:7
numbers [4] 45:15 46:5 49:2,2
numerical [1] 60:23

nurse (1146315

nurses [2110:19 59:20

nursing [1115:8

oO

0.¢.g.a [113:16

o2 [5] 36:23 40:7 89:23 91:18,25

oaks [1116:17

oath [2] 24:10 63:10

object [9] 35:24 65:23 66:1,9 72:3
82:1,24 83:18 86:21

objection [2] 87:23 89:5

objections [2]4:17,20

obvious [2] 31:15,17

obviously [191 8:6 15:4 24:11 32:
12 35:8 38:5 41:22 43:4 44:3 46:4
$1:14,25 57:7 77:12 80:15 82:18 83:
25 86:3 93:10

occupation [2] 9:15 12:16

occurred [1131:6

october [1] 9:4

offered [1] 4:22

office [5] 10:13 93:22 94:14 95:16,
21

officer [26] 1:19,22,24 6:19,21,22
12:21 13:3 16:2,9,12,17,25 63:17
68:3 70:2 71:9,25 72:1,1 74:4,21 79:
13,13 85:15 96:24

officers [9115:24 16:19 25:2 33:8
66:17 71:1 74:6,10 82:20

offices (4) 3:12 4:6 10:18 99:11

official (2) 1:21,23,26,30 6:20,22,23
7:1

okay [148] 7:4,11,14,20 8:5,8,13 10:
7,12 13:19 16:12 17:9 18:4 19:11,
17 20:16 22:16 ,22 23:4.6,13 24:3,
22 25:15 27:6 28:15 29:9,12,16,19
30:8,11,24 31:2,6,25 32:17 33:4,17,
21 34:18 35:4,17,23 36:19 38:13,16
39:9,16 40:23 41:15 42:67 43:16,
24 44:9,14 45:5,9,12,18 46:11 47:8,
19 49:16,23 50:9,15,18 51:19 52:7,
8 53:18 54:20,24 55:6 56:24 57:6
58:4 60:21 61:4 62:20 63:9,13 64:3,
4,5,9,20,24 65:20 66:16 68:23 69:3,
13 70:14,25 71:8 72:5,7,11,18 73:

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 5

limb - okay
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 32 of 35

DEPOSITION OF: JAMES BRAD BARNES 8-19-2019

 

17,23 74:2,14 75:14 76:17,23 77:4,
7 78:9 79:21 80:10 81:4 82:9,11 84:
11 85:9 86:12 87:16,20 88:4,7,15
89:1,19 90:7,10 91:3,23 92:12,14,
16,18 93:8,21 94:18,23 95:14,19,24
96:3,9,14 97:14,17,25

old [2112:10 24:25

older [1161:8

once [12]13:15,19 14:11 28:10 30:
15,21 32:19 35:12 36:9 42:23 44:9,
12 46:23

one [48] 9:3 13:12 15:3 17:11 18:12,
15 20:11,19 22:11 23:18,23,25 24:
22 28:14 29:12 34:5,8,11,12,13,14
35:23 37:10,10 42:4 46:13 47:21 51:
25 53:18 54:14 56:22 57:6,21 58:2
59:25 63:20 71:10 74:6,10 75:12 78:
25 81:13 88:4 92:16 93:6 96:18

ones (4)17:1 20:15 22:20 84:25

only (19]13:9 17:18 19:24 20:1 27:
13 28:8,13,14 29:22 30:1 33:24 37:
6 41:21 42:20,25 43:5 47:9 57:21
92:20

open [2] 25:16 74:20

opiate [1] 93:19

opportunity [2] 48:16 62:22

optional [1] 3:30

options [2] 28:20 29:22 30:19

order (1141:15

original (1) 101:8

other [10] 14:2,25 16:6,13 17:1,2 20:
1 51:16 57:15 61:6

out [29110:2,23 14:11 19:9 26:6,24
30:18 32:23 33:8,9 34:6,19 35:3 44:
5,15 48:20 50:22 51:6,7,15 53:25
59:14 62:9 76:14 89:17,22 90:13,16
92:4

outside [2] 12:6 34:25

over [14] 9:27 19:10 42:6 46:1,4,20
47:12 53:24 63:19 79:25 89:15,15,
16 93:12

overdose [1] 93:19

own [2] 8:17,18 13:25 21:3,24 22:5
29:24 86:3 88:12

Ox [3] 36:14,16,23

oximeter [1136:16

oxygen [16] 35:5,7 40:8,11 82:6 87:
22 89:25 90:4 91:4,9,15 92:3,8,9 93:
1,14

P

p.m [214:38 4:9 98:5

page [42] 1:35 4:6 5:2 21:17,19 23:5
24:18,20 26:25 27:9,15 29:12 33:17
42:6,16 43:17 46:11,12 47:8,8,16,
16,17 49:17 50:4,5 54:4,4 55:6,6,20
56:8 57:24 ,25 59:1 62:5 94:9,10,12
99:11 100:2 101:7

pagefline [1] 100:8

pages [4] 21:15,18,20 99:7

panel (11 11:7

paragraph [1] 62:5

paramedic [5] 14:18,21,24 17:10

 

 

87:16
paramedics (1]61:8
parent (41 1:4,9 6:6,10
park [1] 2:4
part [7] 39:13 62:15 63:14 66:25 67:
9 68:9 73:12
particular [4] 26:10 41:16 65:2 96:
4
parties [4] 3:24 4:3,20 99:16
partner [5] 33:5 35:11 69:19 70:25
93:11
party (21 3:19,25
pass [2144:12 47:11
passed (1) 14:20
passenger [1] 77:24
past [2]11:4 31:23 91:16
patient [14] 22:2 25:3 27:1 38:17 41:
12 48:8 59:14 87:2 89:12,25 91:2,
12,24 93:14
patient's [1186:11
paul [219:11,14
paul's [119:14
paused [1] 96:23
paychecks [17:18
per (1148:7
pers (1148:5
pea [2] 27:1,2
people (4111:7 29:1 39:2 72:13
per [1]44:14
percent [4] 32:21 44:25 65:10,16
performed (1141:16
period [2]10:14 85:10
person [5] 29:1 44:4 58:23
personal [2] 1:6 6:8
personally (11 46:14
personnel [1] 22:14
physically [1132:10
physician [4] 46:17,20 47:15 97:5
pick [4] 20:25 34:3,10 36:21
picking [1] 40:21
picture [2] 74:21 81:4
pictured [1] 68:24
piedmont [2] 10:16 20:11 46:16
pinch [2] 33:14,14
place [1] 27:19
placed [1]149:3
places [1] 27:13
plaintiff [214:33 2:2
plaintifffcomplainant [13:32
plaintiff's [29] 5:5,6,7,8 21:10,10,13,
17,22 22:17 24:13,20 48:12,12 49:1
94:8 95:7 ,15,20,24
plaintiffs [31 4:14 3:13 6:13
plan [2]14:24 82:11
planned [1110:2
plans [1115:1
play [7149:18 50:9 52:25 56:22 58:2
60:2 85:13
played [5°] 49:24 50:12 52:9 53:6,
14 54:7,17 55:12,23 56:11,25 58:5
59:3 60:4,15 61:17,25 62:10 63:21
64:7,21 67:15 68:5,10,20 69:7,14,

 

24 70:17 71:12,18 72:19 73:1,7,14,
24 74:16 75:2 77:16 78:3,15,22 79:
1,9 80:1 81:1 96:6,17 97:1,8
playing (1112:3

please [4] 7:7 101:4,6,13

plug (1) 41:13

point [14] 25:11,12 36:1 75:18 76:9,
10,24 79:22 80:6 82:7 ,8,10 87:12
93:9

police [18] 4:27,28 6:24 ,24 15:24 16:
6,20,24 19:17,20 62:22 66:17 71:1
74:4,6 85:15 93:23 94:15

pop [1] 96:5

populate [11 45:21

populated [2] 45:4,7

populates [11 46:3

portion [2] 26:1 28:13 55:7
position [7] 26:3,5,8 38:17,22 85:
24 93:11

positional [1185:6

positioned [2] $8:20,21

positive [1]96:25

possibility [1] 84:19

possible (41 27:1 84:18 85:24 101:
12

possibly [1] 19:24

post [92] 2:3 5:3 6:5,5 7:3,5 11:16,
17 21:9,11 24:4,8,9 36:3 47:22, 25
48:1 49:12,15 50:3,14 52:15 53:8,
17 54:9,15,19 55:14,25 56:13 57:4
58:7 59:5 60:6,18 61:19 62:2,14 63:
3,7,8,23 64:2,11,17,23 66:1,9,12 67:
1? 68:7,12,22 69:9,16 70:1,19 71:
14,20 72:6,21 73:3,9,16 74:1,18 75:
4 77:18 78:5,17,24 79:3,7,11 80:3
81:3 82:5 83:5 84:8 87:3 88:3 89:8
95:9,12,13 96:8,13,21 97:3,10 98:3,
4

practice [3] 9:22.23 10:1

practitioner [113:10

pratt (1151:16

pre [1] 24:13

precedent [1] 13:24

preparation [2] 14:4 48:3 62:25

prepare (21 22:17 38:11

prepared [3] 38:13 43:24 59:12

preparing [1114:2

presented [1]87:2

presents [2] 91:2,7

pressing [1131:14

pressure [9] 33:18,22 34:1,2,2,8,10,
19,21

pretty (12]441:23 19:23 26:16 31:11
35:20,21 53:21 64:12 73:21 76:5 82:
22 83:8

previous [1] 69:3

prior [6] 4:22 8:25 10:12 59:24 67:
10 95:16

prison [2] 12:23,25

prisoners [11 13:4

probably (51 13:14 17:3 35:25 59:1
85:4

 

problem [1187:19

problems [7] 88:1

professional [4] 93:22 94:15 95:16,
21

program (21 22:1 28:14 29:24,24
39:13,22 41:18 43:6 44:24
programs [2] 33:24 39:12 42:20
prohibited [113:16

protocol [4] 59:22 75:20 86:9 90:10
protocols [4] 86:2,3,7 93:13
provide [2] 3:13,18 101:11
provided [2] 63:15 94:4

pry (11 11:4

psap [1] 44:22

psych [21 77:14 86:10

pull (1) 93:14

pulling (1168:14

pulse [16] 27:6 33:12 35:4,10,15,17,
18,19 36:4,14,16,16,23,23 40:10 90:
25

pulseless [2] 27:3,4

pulses [1] 36:15

pump /1) 48:20

purports [2] 49:4 63:16

purpose [1] 78:1

pursuant (11 3:5

push [1] 19:8

put [4] 21:24 22:4,10,20 26:18 28:
12 31:21 32:22 34:23 35:5,7,13 36:
11,22 37:18,20 41:9,10,13,19,25,25
45:15 46:6,25 77:9 78:19 87:21 89:
24 91:15,19 92:22 25 93:10
putting [51 40:21 42:2 52:14 79:23
80:20

Q

quadrant [2] 31:10,11

quality (1140:1

question [9] 4:19 8:12 16:16 18:23
30:5 56:20 65:4 69:4 83:23
questions [4] 4:18 25:13 49:20 82:
18

R

radial (1135:10

radio [4119:18 20:5 61:6 67:22
radios [2119:22,24 20:25

rank [21 7:6,9

rapid (11 77:5

rate [1] 35:14

rates [1] 3:23

rather [1159:6

re (1]101:2

reacting [1] 30:3

reactive [1] 29:20

read [7136:2 49:13 58:12 95:8,20
100:4 101:4

reading [214:11 91:1

real [1130:3

realized [1]44:14

really [19] 17:19,20 19:6 30:17 53:
11 67:2 75:13,16 83:3 85:20
reason [5] 47:9 90:13,16

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 6

okay - reason
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 33 of 35

DEPOSITION OF: JAMES BRAD BARNES 8-19-2019

 

reasons [2] 90:14,22

rebreather (11 92:8

recall (1) 23:13

recognize [6] 47:6 58:22 94:11 96:
4,16 97:11

recollection [1] 23:7

record [29] 7:6 10:4 24:4,6,7,8 47:
23,24,25 50:1,2,5 63:3,5,6,7,9 64:
14,15,16 79:3,5,6,8 95:9,10,11,12
96:19

recording [199] 49:17,24,25 50:6,7,
12,13 52:9,10 53:6,7,14,15 54:5,7,8,
12,17,18 55:7,12,13,21,23,24 56:11,
12,25 57:1 58:1,5,6 59:3,4 60:45,
15,16 61:17,18,25 62:1,10,11,21 63:
21,22 64:7 ,8,21,22 67:15,16 68:5.6,
10,11,20,21 69:7,8,14,15,24,25 70:
17,18 71:12,13,18,19 72:19,20 73:1,
2,7 ,8,14,15,24 25 74:16,17 75:23
77:16,17 78:3,4,15,16,22,23 79:1,2,
9,10 80:1,2 81:1,2 96:6,7,11,12 97:
1,2,8,9

recordings [11 49:20

referral (113:21

referring [1]26:12

reflected [1] 54:4

refresh [11 23:6

regards [2] 16:16 69:3
registered [1146:15

regulations [1] 3:6

related [1] 99:16

relating [1]4:14

remain [1114:24

remained [1] 27:1

remember [17] 22:24 23:1,18,21 26:
22 35:1,10,12,14 38:10 43:14 44:24
45:14 46:23 76:24 81:12 94:21
remembering [1] 39:21

rent [18:17

repeat [2] 8:11 54:21 86:22
rephrase [1] 8:13

replay [1167:38

report [7] 24:14 22:6 38:11,13 41:
23 43:25 77:10

reporter [1114:34 2:13 3:9,20,29 4:
6,25 98:1,3 99:5,21

reporting [5] 3:6,11,13,19,21
reports [3] 22:2,5 48:8

represent [1]6:6

representative (21 1:6 6:8
requested [2157:12,12

required [2] 100:6 101:10
residence [1] 25:1

respect [1] 83:13

respective [114:3

respirations [11 40:13
respiratory [2] 34:17 36:24
respond [2] 37:4,4,7

responded [6] 22:23 54:20 74:6,12,
13 94:24

responding [4116:13 32:11 37:6
38:6

 

response [5] 21:7 43:21 44:22 83:
13 86:17

responsiveness [1] 75:23

rest [1] 62:3

restraints [1] 86:13

result [2] 99:17 100:6
resuscitate [1] 84:3

retire [1113:7

retired (3112:17,25 13:10
returned [1]101:7

review [2] 48:17 62:22 95:20
reviewed (3]48:3,13 95:15
rhythm (1) 27:1

richard [211:28 6:25

ride (1) 23:21

rm (146:14

road [2119:2 27:9 72:14

rode [1]61:8

rodrigo (21 1:4 6:6

rogers [1] 23:11

ronnie (1116:17

room [2] 40:2 46:19,24 47:5 59:18
97:15,16,21

roughly (2) 13:7 15:17

route [5113:25 56:23 57:3 59:8 61:
14,20

rts [2] 39:17,21

rude [1111:12

rules [2] 3:5 4:14

run [2]19:10 91:15

running [1] 21:1

russell [211:33 2:13 3:28 4:5 18:2
99:4,20 101:17

S

s.a [211:10 6:11

safety [1155:3

same [11] 4:13 8:2 13:6 16:16 19:7,
22 45:2 62:5 65:6 93:3,4

Sat [3] 36:24 84:12 89:23
satiation [1] 82:6

sating [1191:13

saturation [2] 91:19,25

11 65:7 81:7,10 86:12 88:22 97:5
saying [2118:11 25:17 28:1,3 29:14
32:12 36:17 53:1 55:16 56:2,15 57:
18,19 58:12 59:8 65:21 67:1,1,3 70:
10 73:20 75:16 76:3,4 81:22 82:21
86:18 87:11,13 88:9,17
says [51] 21:18,18 22:2 23:11 24:24
25:22 26:1 29:13 33:18 39:9 40:2
43:20 45:9,12 50:15,18 52:4,16,22
54:5,11 55:21 56:8,23 57:20,25 58:
13 60:11 61:1 62:7 73:4
sbo2 [1]40:15
scale [4] 36:25 37:16,19,21
scene [9] 16:14 25:23 45:12 55:3,3
56:2 65:7 88:10 89:7
school [61 11:25 12:1,13 13:15 14:
11,18
schooled [2112:2 13:24
schools [1]13:24

 

saw [12] 31:18 42:17,18,24 43:11 57:

 

scrantom [21 1:35 4:7 99:11
screen [1164:10

scrubs [11 97:18

se [1]41:14

second [11118:20 24:5 25:2 58:9
62:4 63:4 68:4 78:25 79:4 92:14 96:
18

seconds [26] 50:8 55:15 64:20 65:1,

2 66:21 67:14,14,19 68:1,2,13,23

69:18 70:16 71:22 72:12 78:7,19 79:

15,17 80:4,5 81:5 96:23 97:12
sectors [1119:18
see [56] 14:19 17:4 21:12 24:18 27:
22,23 30:1,15,17,22 32:23 33:17,18

35:17 36:13 38:17 39:9 42:23 43:16,

22 44:15,15 48:14 49:21 52:3 56:10
61:15 62:6,9 63:24 64:14 71:21 72:
11 75:15,23 76:5,14,15,19 77:7,19
78:7 79:15 80:6,17 81:4,8 86:11 88:
12 91:12,23 93:16,20 95:2 96:5,17
seeing [6117:2 40:23 69:17 72:16
73:22 88:13

seemed [1] 33:9

seems [2161:11 66:6

seen [2] 48:22 55:10 82:19 83:8 85:
14,18,19 97:4

semi [1] 38:20

send [21 51:9 59:25

sense [5] 57:5 61:10 62:20 84:47,
21

sensitive [2] 40:17,20

sensory [21 32:5 33:11

sentence (4) 24:24 25:3 61:13 62:4
separate [2] 20:7,20

september [2] 99:19 101:1
sergeant [5] 7:9 15:10 17:19,25 63:
10

serious [2] 82:22 83:9

service [2117:10 50:24

services [3] 3:13,19 40:1

set [3] 34:4 41:12,21

settings [11 47:1

seven (5) 15:18,19 21:15 37:13,18,
19

sgt (11:32 3:4 4:4 6:2 99:10 100:1
101:4

shall (14:17

shaw [2112:1,13

sheet [31100:2 101:5,7

sherrod [1] 23:12

she's [419:16,19,23 10:15

shift (3118:11,13,14

shine [1] 80:17

shining (1) 80:11

shoots [1] 46:1

shoulders [1] 79:25

shove [1119:8

show [8] 36:23 47:4 63:13,14 67:25
70:12 71:8 94:3

showed [1] 72:8

showing [4] 22:11 94:9 96:9,14
shows [2] 70:20,21 71:24

 

Side [12115:6 21:23,24 22:3,6,6,21
30:20 51:16,17 69:2 77:24 97:6

sign (6119:11 45:9 60:23 61:9 101:
5

signature [8] 4:11 47:10,15 94:11
100:2 101:2,7,11

signatures [3] 3:30 46:12 47:17

signed [1]100:9

signs [1]26:19

similar (1119:19

since [2] 10:22 14:21

sincerely (1]101:16

single [1] 22:9

sir [155] 7:17,19 8:4,7,14,24 9:1,9,13
10:11 12:15 14:3,18,23 15:2 16:1,4,
8,11,15,18 17:6,22,24 18:9 20:18
21:5,16 23:8,17 24:12,21 25:18,21,
25 27:5,7,18 29:11,18 30:7,10 31:3,
5,8 32:1,1 33:20 34:20 35:22 36:18
38:1,5,5,5,12,15 39:8,25 40:4,15 41:
1,4,6,8 42:12,15 43:13,19,19,23 44:
1 45:11,17 46:9,10,13 47:7,18 48:
22 49:7 50:17 51:24 54:2,23 55:29,
19 56:4,6,9,16 57:9 58:24 59:10 60:
20 61:5 62:8,17,19,24 63:1,12 66:
15,19 69:6,23 70:5,24 71:3,5,7,23
72:5,10,24 77:2,3,15,21 78:12,14,
21 79:18 81:6 82:3,15,16 84:25 85:
1,8 86:15 87:19 88:6,25 90:4,9 91:
22 92:1 94:1,6,13,17,19,21 95:1,18,
23 96:2,15 97:13,16,19,23 98:4

sirens [4] 43:21,22 44:9,19

sisters [1112:14

sit [21 39:2 85:23

sits (1185:10

sitting (17141:7 24:25 25:6,10,13
26:6,7,8,14 32:24 34:20 35:8 38:21,
25 39:4 70:21 85:16

situation [5] 34:7 86:4,4,8,24

Six [5115:18,19 66:22 83:16 84:12

sixteen (1115:18

size (1143314

skill (1199:14

skin [2] 30:11 91:12

skip [1] 53:23

slow [21 30:3 92:5

sluggish (5) 25:20 29:20,25 30:4
7:10

small (1142:25

smiths [1118:1

sniff (1) 74:11

sniffs (1) 74:11

socialize [21 16:5,20

socializing (1117:13

soft [2142:9,17 43:2

softly [11 86:20

sole [11 3:10

somebody [22] 22:16 23:13,23 59:
25 73:4,10 74:4,7,10,11,19 80:10,
17 83:15 84:1,3 85:10,23 86:12 88:
8,11 90:11 91:15

somebody's [2] 70:22 85:10

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 7

reasons - somebody's
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 34 of 35

DEPOSITION OF: JAMES BRAD BARNES 8-19-2019

 

sometimes [121 8:8 38:19 40:15,17,
19 45:25 46:2,3 50:24 ,25 51:2,8

somewhat [1] 23:8

somewhere [1] 13:9

soon [4] 26:18 34:8 85:24 93:2

sorry (2160714 72:4

sort [(2113:20 17:14

sound [5] 51:3 53:16 61:24 67:11
75:11

sounded [1] 74:9

sounds [7] 28:9,11 50:17 53:11,22
56:22 57:2

south [1151:21

speaking [4] 25:4 29:14 58:23 66:
23

speaks [1] 66:7

specifically [2] 37:13 68:8

spell [1192:12

spit (11 50:22

spoke [2] 29:2 94:14

spot [1] 39:10

sprouse [911:35 4:7 99:12

spurlock [4] 46:16,19 47:6 97:13

squad [3118:7,8,10

squeeze [1] 32:7

st (2110:15 20:12

stamp [1]65:1

stand [2] 39:17 54:25 55:2

standards [4] 93:23 94:15 95:16,
22

standing [1172:13

stands [2] 33:10 40:2

staring [1] 25:6

start (101 14:5 25:12 46:21 55:11,22
67:13 68:1 70:15 71:15,16

started [12] 13:1 14:8 15:25 26:19
28:10 40:24 63:17 64:19 67:6 74:3
93:7,12

starting [1166:20

starts [2] 49:18 50:8 79:14

stat [1] 40:7

state [4] 3:2 89:5 96:19 99:2

statement (4) 59:24 95:15,21,25

states [211:1 6:14

stating (11 66:13

station [7118:1,7,18,23 19:14 38:14
55:17

stations [2118:6 20:25

status [2] 28:18,21 76:6

stenographic (1199:9

still (51 9:7 24:10 46:18 58:14 63:10

stipulated 1 4:2,10,16,23

stipulations [14:1

stocking [1115:21

stopped [52] 49:25 50:13 52:10 53:
7,15 54:8,18 55:13,24 56:12 57:1
58:6 59:4 60:5,16 61:18 62:1,11 63:
22 64:8,22 24 66:21 67:16 68:6,11,
21 69:8,15,25 70:18 71:13,19 72:20
73:2,8,15,25 74:17 75:3 77:17 78:4,
16,23 79:2,10 80:2 81:2 96:7 ,12 97:
2,9

 

store [1115:22

straight [4] 26:6 38:21,25 39:2

strap [1] 79:25

straps [1] 80:20

street [1118:20

streetlights [1] 33:2

streets [1150:21

stretcher [12] 26:17,18 34:22,24 36:
11 39:6,7 78:2,8,10,20 80:16

strictly (11 36:21

struggle [4] 66:20,23 82:20 85:25

stuff (11) 22:15 26:21 33:16,25 38:2
45:3 46:6 48:5,9 59:23 92:21

subject [1191:24

subpoena [11 21:7

sugar [2] 26:20 39:14 40:24

suggestion (11 66:1

suite [1] 2:4

summary [1] 59:7

super [1] 34:13

swap [1] 20:10

swelling (4]42:10,17 43:4,8

sworn [16:3

synovus [4] 1:36 2:9 4:7 99:12

system [3] 45:8,22 46:3

systemic [1] 85:2

T

t-3 (11 97:22

tac [3] 20:3,4,9

talbot [2141:23 12:5,8

talbotton [2111:24 12:7 19:2

tapered [1]86:19

tcashbaugh@psstf.com [112:12

tech [1113:21

tecum [1] 21:7

tells (11 23:2

temp [1] 40:16

temperature [2135:1 40:18

tenure [2]13:14 15:14

territory (7119:1,7 50:18,21 51:4,5
58:20

testified [16:3

testimony [21 8:2 48:4 99:10

themself [1119:1

there's [4] 84:25 85:25 90:4,13

thereto [1] 4:22

they'll (1154:1

thoracic (1131:25

though [1 74:20 97:20

three [4] 20:3 53:20 67:24 86:18

threw (11 57:16

till (1115:18

timer [1] 34:4

tired (218:9,10

tissue [2] 42:9,17 43:2

titled (1121:14

today [6] 7:22,23 21:6 24:15 48:4
62:25

toe [3]132:21 77:3,5

together [319:8 23:21 29:25

took [7] 9:25 13:24 33:22 35:18 37:
18 46:20 93:6

 

 

top [3] 21:18 27:9 62:5

touching [1133:15

toward [61 57:24 65:2,5 72:23 77:20
78:10

track [24150:6,7,9 54:5,11,12,13,20
§5:8,11,15,21,22 56:1,7,8,10,14 58:
1,2,2,9 59:1,2

traffic [2119:19 54:22 67:23

train (11 91:8

trained [2] 50:20 85:22

training (1117:17

transcript [2] 49:4 50:4 94:4

transcription [2] 99:8 100:7

transcripts [1157:11

translation [1161:12

transmission [1] 58:8

transmissions [2] 20:6 61:6

trauma [5] 46:24 47:5 59:18 97:16,
21

traumas [1] 46:25

treat [2] 72:8 90:19

treated [2]187:25 88:2 89:11

trial (14:21

trick [1195:3

tried [21 36:1 88:19 89:17

truck [24] 19:1,8 20:22 22:4,8,10,15,

16,19,25 23:9 26:19 27:23 28:11 31:

1,4 32:20 34:9,24 35:2,13 36:12 38:
3 41:5 42:24 44:7,11 51:1,11 52:4
55:5 59:15 93:2,12

trucks [4119:9 48:9 50:24 51:8

true [7165:22 66:24 70:23 82:23 87:
22 95:25 99:8

truth (1) 94:16

try [8134:18,21 41:9 75:21,22 90:12,
15 101:11

trying [26]10:22,23 11:4,9,11 32:20,
22 34:1,1,2,5,6,7,9 41:9,10 59:13,
13,20 63:25 73:4 75:24 76:2,4 84:3
95:3

tube [1] 92:23

tucker [2] 1:35 4:7 99:12

turning [1155:6

two (5]17:18 18:15 30:1 40:1 77:19

tyler [3] 2:8 6:16 54:16

type [5] 19:23 31:22 42:21 47:1 92:
7

typographical [1]61:12

U

unable [1] 29:15

unconscious [2] 25:7 27:2

under [713:15 8:5 24:10 26:25 53:1,
2 63:10

understand [6]8:10 20:16 52:5 83:
22 95:5,14

unintelligible (2152:5 62:7,15
unit (7151:23 52:2,17,18,23,24 53:9
united (211:1 6:14
unresponsive [1] 27:2

until (1138:14

Up (4318:12 10:5 11:22 13:11 15:9
20:25 26:7 ,14 32:19 34:3,10 36:21

 

37:13,22 38:20,21,25 39:2 40:22 44:
19 49:21 50:19 51:5,11 53:1,2 59:
11 67:12 68:14 69:19,19 70:22 72:8,
23 73:11 74:14 78:8,10,13,25 83:14
85:23 96:5

updated [1] 39:12

upgraded [2] 43:22 44:14

upper [21 34:11,11 32:3

urgency (4143:17 84:5,7,21

using [1] 36:5

usual [1] 3:23

V

valve [1] 92:17

varies [2] 18:16 40:22

ventilate (1) 93:13

verbal [2137:4,7,9

verify (1146:5

versa [1144:6

version [1118:3

veteran's [1] 19:3

vice [1] 44:6

victory [1119:4

video [22] 47:4 63:13,14 64:25 65:2,
22 66:4,7 67:11,14,19 68:2,3 70:11,
13 71:9,17,24 72:12 76:13,16,22 79:
16 80:4 82:19 96:10,14,19

videos [2] 82:17 96:17

videotaped [1] 94:5

view [1197:6

vital [11 26:19

vitals [5] 26:2,11 41:12 90:23,24

voice [11] 8:8 50:16 55:16 56:2,14,
17 58:22 59:8 60:1 73:18 75:6

voices [2] 73:20 74:23

WwW

waist [1] 79:24

waived (2]4:12,25

walk [1] 90:18

walked [1] 26:14

walking [5] 69:19 72:23 77:20,24
78:9

wanted [1] 66:4

waste [1166:6

watch [4] 64:6 68:17 72:18 80:22

watching [1196:20

way [2119:3 10:22,24 19:4 21:14 23:
15 28:8 32:17 33:25 36:12 38:20 39:
5 42:4 43:9 45:8 51:10,15,16,18 57:
15 88:20

ways [1] 92:9

whatever [2] 59:22 89:25

whatnot [19117:3 28:5,9,12,23 31:
14 32:6 35:9,11 40:17

whenever [1] 96:16

whereupon [100] 49:24 25 50:12,
13 52:9,10 53:6,7,14,15 54:7,8,17,
18 55:12,13,23,24 56:11,12,25 57:1
58:5,6 59:34 60:4,5,15,16 61:17,18,
25 62:1,10,11 63:21,22 64:7,8,21,
22 67:15,16 68:5,6,10,11,20,21 69:
7,8,14,15,24 25 70:17,18 71:12,13,

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 8

sometimes - whereupon
Case 4:19-cv-00005-CDL Document 15 Filed 11/08/19 Page 35 of 35

DEPOSITION OF: JAMES BRAD BARNES 8-19-2019

 

18,19 72:19,20 73:1,2,7,8,14,15,24,
25 74:16,17 75:2,3 77:16,17 78:3,4,
15,16,22,23 79:1,2,9,10 80:1,2 81:1,
2 96:6,7,11,12 97:1,2,8,9

wherever [1]57:18

whether [8] 33:1 44:3,5,17 50:24
58:19 76:17 92:3

whichever [2] 22:19 42:4

whitney [1151:16

whoever [1] 44:18

whoever's [1] 58:20

whole [2] 37:16 67:1

whom (11 3:21

wide [1] 74:20

will [10] 3:15,22,25 7:13 9:3 36:21,
23 47:5 59:19 101:11

william [1] 23:11

winn (1115:15

wise [1137:9

within (11101:10

without [2] 27:6 73:21

witness [19] 4:12 11:10,13 52:11
53:16 57:2 60:17 62:12 65:15 66:2,
10 72:5 82:4 83:1,20,25 86:23 87:
24 99:19

wonder [1] 24:23

wondering [2] 24:23 58:14

word [2] 29:6 67:7

work [5] 10:2 13:4 15:16 18:15 19:
21

worked [6] 9:17,18,20 10:15 12:17,
24

working [5110:12 14:5 38:8 46:21
47:5

works [2] 45:8 46:18

write [2] 7:18 24:19

writing [1138:7
written [1] 28:2

X
x-ray [1131:16

Y

y'all [2140:20 74:5

y'alls [2] 59:8 61:14,20

yard [18] 26:11,14 28:17 29:7,10,16
30:6 32:18 34:19 35:6 77:4 81:8,24
82:23 87:22 88:16 90:3,6

year [61 8:22 9:20.21 12:2 15:11 24:
25

years [9] 7:13 9:25 12:24 13:1,10
15:18,19,19 53:20

york [1]85:15

yourself [1]42:22

Z

zero [1] 33:18

 

 

 

RUSSUELL ANDERSON COURT REPORTING 706-905-1759

Sheet 9

whereupon - zero
